

Exhibit 10.32


61 NORTH BEACON STREET
ALLSTON, MASSACHUSETTS


I N D E X T O L E A S E
FROM


BEACON NORTH VILLAGE, LLC


TO
X4 PHARMACEUTICALS, INC.







61 North Beacon Street, Allston, MA – X4 Pharmaceuticals



--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I Basic Lease Provisions and Enumerations of Exhibits
1
1.1 Introduction
1
1.2 Basic Data
1
1.3 Enumeration of Exhibits
3
ARTICLE II Premises
4
2.1 Demise and Lease of Premises
4
2.2 Appurtenant Rights and Reservations
5
ARTICLE III Lease Term and Extension Options
9
3.1 Term
9
3.2 Extension Option
9
ARTICLE IV Condition of Premises; Alterations
10
4.1 Preparation of Premises
11
ARTICLE V Annual Fixed Rent
11
5.1 Fixed Rent
11
5.2 Additional Rent
11
ARTICLE VI Taxes
12
6.1 Definitions
12
6.2 Tenant’s Share of Real Estate Taxes
13
ARTICLE VII Landlord’s Repairs and Services and Tenant’s Escalation Payments
14
        Structural Repairs
14
7.2 Other Repairs to be Made by Landlord
14
7.3 Services to be Provided by Landlord
15
7.4 Operating Costs Defined
16
7.5 Tenant’s Operating Expense Payments
20
7.6 Tenant’s Audit Right
21
7.7 No Damage
23
ARTICLE VIII Tenant’s Repairs
26
8.1 Tenant’s Repairs and Maintenance
26
ARTICLE IX Alterations
27
9.1 Landlord’s Approval
27
9.2 Conformity of Work
29
9.3 Performance of Work, Governmental Permits and Insurance
29
9.4 Liens
30
9.5 Nature of Alterations
30
9.6 Increases in Taxes
31
9.7 Alterations Permitted Without Landlord’s Consent
31
ARTICLE X Parking
32
10.1 Parking Privileges
32

1
61 North Beacon Street, Allston, MA – X4 Pharmaceuticals





--------------------------------------------------------------------------------



10.2 Parking Operations
32
10.3 Limitations
32
ARTICLE XI Certain Tenant Covenants
33
ARTICLE XII Assignment and Subletting
37
12.1 Restrictions on Transfer
37
12.2 Tenant’s Notice
38
12.3 Landlord’s Termination Right
38
12.4 Consent of Landlord
39
12.5 Exceptions
41
12.6 Profit on Subleasing or Assignment
41
12.7 Additional Conditions
42
ARTICLE XIII Indemnity and Insurance
44
13.1 Tenant’s Indemnity
44
13.2 Tenant’s Risk
45
13.3 Tenant’s Commercial General Liability Insurance
46
13.4 Tenant’s Property Insurance
46
13.5 Tenant’s Other Insurance
47
13.6 Requirements for Tenant’s Insurance
47
13.7 Additional Insureds
48
13.8 Certificates of Insurance
48
13.9 Subtenants and Other Occupants
48
13.10 No Violation of Building Policies
49
13.11 Tenant to Pay Premium Increases
49
13.12 Landlord’s Insurance
49
13.13 Waiver of Subrogation
50
13.14 Tenant’s Work
51
ARTICLE XIV Fire, Casualty and Taking
51
14.1 Damage Resulting from Casualty
51
14.2 Uninsured Casualty
53
14.3 Rights of Termination for Taking
53
14.4 Award
54
ARTICLE XV Default
55
15.1 Tenant’s Default
55
15.2 Termination; ReEntry
56
15.3 Continued Liability; Re-Letting
57
15.4 Liquidated Damages
58
15.5 Waiver of Redemption
58
15.6 Landlord’s Default
59
ARTICLE XVI Miscellaneous Provisions
59
16.1 Waiver
59
16.2 Cumulative Remedies
60

2
61 North Beacon Street, Allston, MA – X4 Pharmaceuticals





--------------------------------------------------------------------------------



16.3 Quiet Enjoyment
60
16.4 Surrender
60
16.5 Brokerage
61
16.6 Invalidity of Particular Provisions
61
16.7 Provisions Binding, Etc.
61
16.8 Recording; Confidentiality
62
16.9 Notices and Time for Action
62
16.10 When Lease Becomes Binding and Authority
63
16.11 Paragraph Headings
63
16.12 Rights of Mortgagee
63
16.13 Rights of Ground Lessor
64
16.14 Notice to Mortgagee and Ground Lessor
64
16.15 Assignment of Rents
65
16.16 Status Report and Financial Statements
65
16.17 SelfHelp
66
16.18 Holding Over
66
16.19 Entry by Landlord
67
16.20 Tenant’s Payments
68
16.21 Late Payment
68
16.22 Counterparts
68
16.23 Entire Agreement
69
16.24 Landlord Liability
69
16.25 No Partnership
69
16.26 Letter of Credit
69
16.27 Electronic Signatures
71
16.28 Reserved
71
16.29 Governing Law
71
16.30 Payment of Litigation Expenses
72
16.31 Waiver of Trial by Jury
72
ARTICLE XVII Tenant Signage
72
17.1 Definitions.
72
17.2 Signage.
73






3
61 North Beacon Street, Allston, MA – X4 Pharmaceuticals





--------------------------------------------------------------------------------



61 NORTH BEACON STREET
ALLSTON, MASSACHUSETTS
THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
known as 61 North Beacon Street, Allston, Massachusetts.
The parties to this instrument hereby agree with each other as follows:
ARTICLE I.
Basic Lease Provisions and Enumerations of Exhibits
1.1 Introduction
The following sets forth the basic data and identifying Exhibits elsewhere
hereinafter referred to in this Lease, and, where appropriate, constitute
definitions of the terms hereinafter listed.
1.2 Basic Data

Execution Date:November , 2019Landlord:Beacon North Village, LLCPresent Mailing
Address of Landlord:61 North Beacon Street, Boston, MA 02134Landlord’s
Construction Representative:Kerin Shea, kshea@ciccologroup.comTenant:X4
Pharmaceuticals, Inc., a Massachusetts corporationPresent Mailing Address of
Tenant:955 Massachusetts Avenue, 4th Floor Cambridge, MA 02139
Term or Lease Term: (sometimes called the “Original Lease Term”)
The period commencing on the Commencement Date and ending on the last day of the
seventh (7th) Lease Year (“Expiration Date”), unless extended or sooner
terminated as provided in this Lease.
Extension Option:One period of five (5) years as provided in and on the terms
set forth in Section 3.2 hereof.Lease Year:
For purposes hereof, “Lease Year” shall mean each consecutive twelve (12) month
period beginning on the Commencement Date or an anniversary of the Commencement
Date, provided, however, that if the Commencement Date does not fall on the
first day of a calendar month, then the first Lease Year shall begin on the
Commencement Date and end on the last day of the month containing the first
anniversary of the Commencement Date, and each succeeding Lease Year shall begin
on the day following the expiration of the prior Lease Year.
Commencement Date:Simultaneous with the Execution Date.Premises:
The entire third (3rd) and fourth (4th) floors containing approximately 28,000
square feet of Rentable Floor Area in the aggregate, all as shown on the floor
plans annexed hereto as Exhibit D and incorporated herein by reference.
Rentable Floor Area of the Premises:Determined to be Twenty Eight Thousand
(28,000) square feetAnnual Fixed Rent:
During the Original Lease Term at the following annual amounts:


(i)During the period commencing on the Rent Commencement Date and continuing
through the expiration of the first (1st) Lease Year, the annual amount of
$980,000.00 (being equal to the product of (x) $35.00 and (y) the Rentable Floor
Area of the Premises);


(ii)For each subsequent Lease Year during the Original Lease Term, the Annual
Fixed Rent shall increase by $1.00 per square foot of Rental Floor Area of the
Premises).


Additional Rent:All charges and other sums payable by Tenant as set forth in
this Lease, in addition to Annual Fixed Rent.Total Rentable Floor Area of the
Building:71,000 square feet.Building:The Building located on the land known as
and numbered 61 North Beacon Street, Allston, Massachusetts, as the same may be
altered, expanded, reduced or otherwise changed by Landlord from time to
time.Permitted Use:
Executive, professional and administrative offices and all lawful uses ancillary
thereto, in all events as may from time to time be permitted under the Zoning
ByLaw of the City of Allston and consistent with the types of uses generally
found in firstclass office buildings in the Allston/Brighton and Brighton
Landing area (the “Market Area”).
Letter of Credit:
One Million One Hundred Forty Thousand Three Hundred Seventy Eight Dollars and
Sixty Cents ($1,140,378.60), payable in accordance with and to be held and
released subject to the provisions of Section 16.26.


Brokers:CBRE, Inc.Historic Tax Credits:The historic rehabilitation tax credit
allowed for qualified rehabilitation expenditures incurred in connection with
the “certified rehabilitation” of a “certified historic structure” pursuant to
Section 47 of the Internal Revenue Code of 1986, as amended from time to time,
or any corresponding provision or provisions of prior or succeeding law.




--------------------------------------------------------------------------------



1.3 Enumeration of Exhibits
The following Exhibits attached hereto are a part of this Lease, are
incorporated herein by reference, and are to be treated as a part of this Lease
for all purposes. Undertakings contained in such Exhibits are agreements on the
part of Landlord and Tenant, as the case may be, to perform the obligations
stated therein to be performed by Landlord and Tenant, as and where stipulated
therein.
Exhibit A --  Legal Description
Exhibit B-1 -- Work Agreement
Exhibit B-2 -- Tenant Plan and Working Drawing Requirements
Exhibit B-3 -- Tenant’s Fit Plan
Exhibit B-4 -- Roof Area
Exhibit C -- Landlord’s Services
Exhibit D -- Floor Plans of the Premises
Exhibit E -- ACH Directive
Exhibit F -- Omitted
Exhibit G -- Forms of Lien Waivers
Exhibit H -- Broker Determination of Prevailing Market Rent
Exhibit I -- List of Mortgages
Exhibit J -- Form of Letter of Credit
Exhibit K -- Form of Notice of Lease
Exhibit L -- Form of SNDA
Exhibit M -- Controllable Expenses
        
ARTICLE II.
Premises
2.1 Demise and Lease of Premises



--------------------------------------------------------------------------------



Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Premises in the Building, excluding exterior faces of
exterior walls, the common stairways and stairwells, elevators and elevator
walls, mechanical rooms, electric and telephone closets, janitor closets, and
pipes, ducts, shafts, conduits, wires and appurtenant fixtures serving
exclusively or in common other parts of the Building, and if the Premises
includes less than the entire rentable area of any floor, excluding the common
corridors, elevator lobbies and toilets located on such floor. Tenant shall have
the nonexclusive right to use the loading areas, fan rooms, janitorial,
electrical, telephone and telecommunications closets, conduits, risers, shafts,
plenum spaces and elevators serving such Building, subject, however, to the
extent Tenant is given prior written notice thereof, to Landlord’s reasonable
rules and regulations relative to the access to and use of such spaces.
2.2 Appurtenant Rights and Reservations
(A) Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises the non-exclusive right to use and to permit Tenant’s invitees (as
appropriate, given the nature of their business at the Premises) to use from
time to time in common with others, but not in a manner or extent that would
materially interfere with the normal operation and use of the Building as a
multi-tenant office building and subject to reasonable rules of general
applicability to tenants of the Building from time to time made by Landlord of
which Tenant is given notice (the “Rules and Regulations”): (a) the common
lobbies, corridors, stairways, and elevators of the Building, and the pipes,
ducts, shafts, conduits, wires and appurtenant meters and equipment serving the
Premises in common with others, (b) the loading areas serving the Building and
the common walkways and driveways necessary for access to the Building, and (c)
if the Premises include less than the entire rentable floor area of any floor,
the common toilets, corridors and elevator lobby of such floor (collectively,
the “Common Areas”); and no other appurtenant rights and easements. Landlord may
modify, amend, supplement or change the Rules and Regulation from time to time
upon reasonable prior notice (except in the event of an emergency) to Tenant and
provided that, except if required in connection with applicable Legal
Requirements, in no event shall any new Rules and Regulations be inconsistent
with Tenant’s rights under this Lease or increase Tenant’s obligations (other
than to a de minimis extent) or liabilities under this Lease. Landlord agrees
that the Rules and Regulations will not be modified in a discriminatory manner
with respect to Tenant or any other occupant of the Building, will be enforced
in a uniform and non-discriminatory manner and in the event of a conflict
between this Lease and the Rules and Regulations, the provisions of this Lease
shall control.
(B) Tenant shall be permitted reasonable access to and use of the risers,
conduits and shafts in the Building (not to exceed Tenant’s proportionate share
of available space that is not being used for operation of the Building)
required for Tenant to run electrical and telecommunications conduits or cable
for the Premises.



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, Landlord has no obligation to
allow any particular telecommunication service provider to have access to the
Building or to the Premises except as may be required by all applicable
compliance with all applicable laws, ordinances, rules, regulations, statutes,
by-laws, court decisions, matters and restrictions of record (including, without
limitation, preservation restrictions that may be recorded after the date of
this Lease) and orders and requirements of all public authorities (collectively,
the “Legal Requirements”) and except that Landlord will not unreasonably
withhold, condition or delay its approval of any telecommunications provider
designated by Tenant to service the Premises.
(C) Landlord reserves for its benefit the right from time to time, without
unreasonable interference with Tenant’s use and upon reasonable prior notice to
Tenant (except in the event of an emergency): (a) to install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building, or either, pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises or the Building, (b) to maintain, use, operate,
lease and repair the existing solar array on the roof of the Building, as the
same may be modified in Landlord’s sole discretion, and (c) to alter or relocate
any other common facility, provided that substitutions are substantially
equivalent or better. Installations, replacements and relocations referred to in
clause (a) above shall be located so far as practicable in the central core area
of the Building, above ceiling surfaces, below floor surfaces or within
perimeter walls of the Premises, provided that, except to the extent required by
Legal Requirements, (i) such items do not adversely affect the first class
appearance or usefulness of the Premises, (ii) no such work shall result in
material changes in entrance doors to the Premises or corridors on multi-tenant
floors on which any portion of the Premises is located without Tenant’s express
consent, and (iii) no such work shall reduce the usable area of the Premises
(other than to a de minimis extent) or increase Tenant’s obligations (other than
to a de minimis extent) or liabilities under this Lease. Except in the case of
emergencies or for normal cleaning and maintenance operations, Landlord agrees,
with respect to any of the foregoing activities which require work in or access
to the Premises, to use all reasonable efforts to give Tenant reasonable advance
notice of such work and to perform the same at such times and in such manner,
after consultation with Tenant, as to minimize interference with Tenant’s use of
the Premises.
(D) Landlord reserves and excepts for its benefit all rights of ownership and
use in all respects outside the Premises, including without limitation, the
Building and all other structures and improvements and plazas and Common Areas,
except that at all times during the term of this Lease Tenant shall have a
reasonable means of access from a public street to the Premises. Without
limitation of the foregoing reservation of rights by Landlord, it is understood
that in its sole discretion Landlord shall have the right to change and
rearrange the Common Areas, to change, relocate and eliminate facilities
therein, to erect new buildings thereon, to permit the use of or lease all or
part thereof for exhibitions and displays and to sell, lease or dedicate all or
part thereof to public use; and further that Landlord shall have the right to
make changes in, additions to



--------------------------------------------------------------------------------



and eliminations from the Building, the Premises excepted; provided however
that, except to the extent required by Legal Requirements, Tenant, its
employees, agents, clients, customers, and invitees shall at all times have
reasonable access to the Building and Premises. No changes shall be made to the
Common Areas after the Commencement Date that would unreasonably interfere with
Tenant’s access to or use of the Premises for the purposes of this Lease.
Landlord is not under any obligation to permit individuals without proper
building identification to enter the Building after 6:00 p.m.
(D) Tenant shall have a nonexclusive right to use the fire stairwells in the
Building (the “Fire Stairs”) for the purpose of access between the floors of the
Building on which the Premises are located, at no additional rental charge to
Tenant, provided that (1) such use shall be permitted by, and at all times be in
accordance with, all applicable Legal Requirements; and (2) Tenant shall comply
with all of Landlord’s reasonable rules and regulations adopted from time to
time with respect thereto. Tenant shall, at its sole cost and expense, link its
key cards to the locking system on the doors in the Fire Stairs and the floors
of the Premises and tie Tenant’s security system into the Building security
system, provided that in any event such locking system must be configured in
such a way so as to automatically disengage in the event of an emergency or loss
of power. Tenant shall provide Landlord with a “master” card key so that
Landlord shall have access through each entry door. Tenant shall not make any
Alterations on the Fire Stairs other than such key card locking system.
(E) Tenant shall have dedicated space on the roof of the Building for placement
of the air handling units to serve the Premises, to be installed in accordance
with the terms of Exhibit B, to be in the area shown on Exhibit B-4 (the “Tenant
Roof Area”). Landlord shall be responsible, at Landlord’s sole cost and expense,
for removing any existing solar panels from the Tenant Roof Area prior to
installation of the dunnage by Landlord.
2.2.1 Tenant’s Equipment.


(A) Subject to the terms and provisions of this Section 2.2.1, Tenant shall be
permitted to install HVAC equipment and any and all related equipment to
accommodate Tenant’s excess HVAC requirements (collectively, the “Tenant’s
Equipment”) in a location or locations reasonably designated by Landlord,
provided that (i) such installation and the operation thereof shall not cause
any measurable interference with any existing communication or solar equipment
at the Building, and (ii) such installation does not adversely affect the
structural elements, Legal Requirements or the visual aesthetic of the Building
as determined by Landlord in its sole discretion. In addition, Landlord shall
have the option upon notice to Tenant to relocate the Tenant’s Equipment to
other areas at Landlord’s sole cost and expense and so long as such relocation
does not materially adversely affect Tenant’s use of the Premises. Tenant shall
have no right to license, sublease, assign or otherwise



--------------------------------------------------------------------------------



transfer its rights to install and use the Tenant’s Equipment on the Building
(other than to an assignee or subtenant permitted or consented to under this
Lease). Landlord hereby reserves the sole right to the rooftop of the Building.


(B) Tenant’s use of the Tenant’s Equipment shall be upon all of the conditions
of the Lease, except as modified below:


(i) It is understood and agreed that Tenant shall be responsible, at its sole
cost and expense, for installing the Tenant’s Equipment and screening reasonably
required by Landlord. In addition to complying with the applicable construction
provisions of this Lease, Tenant shall not install or operate any portion of the
Tenant’s Equipment until Tenant shall have obtained Landlord’s prior written
approval, which approval will not be unreasonably withheld or delayed, of
Tenant's plans and specifications therefor. Landlord will not require Tenant’s
Equipment to be removed by Tenant upon the expiration or earlier termination of
this Lease; provided, however this shall not affect or in any way limit Tenant’s
obligation to remove Required Removables in accordance with the terms of this
Lease.


(ii) Landlord shall have no obligation to provide any services to the Tenant’s
Equipment, provided Tenant shall have the right to connect Tenant’s Equipment to
existing base building utility systems, subject to Landlord’s right to
reasonably approve such connections. Tenant shall, at its sole cost and expense
and otherwise in accordance with the provisions of this Section 2.2.1, arrange
for all utility services required for the operation of the Tenant’s Equipment.


(iii) Tenant shall separately meter or check meter (Tenant being responsible for
the costs of any such meter or check meter and the installation and connectivity
thereof) electric and water service to the Premises in connection with Tenant’s
Work (defined in Exhibit B-1). Gas service has been separately metered to the
Premises. Tenant shall directly pay to the utility all electric consumption on
any separate meter as of the Commencement Date.


(iv) Tenant shall have no right to make any changes, alterations or other
improvements to the Tenant’s Equipment without Landlord’s prior written consent,
which consent shall not be unreasonably withheld or delayed; provided, however,
that Tenant shall have the right to maintain and make repairs to the Tenant’s
Equipment.





--------------------------------------------------------------------------------



(iv) Tenant shall be responsible for the cost of repairing any damage to the
Building or other tenant spaces caused by the installation, use and removal of
the Tenant’s Equipment.


(v) Except for assignees of this Lease or subtenants of all or a portion of the
Premises, no other person, firm or entity (including, without limitation, other
tenants, licensees or occupants of the Building) shall have the right to connect
to the Tenant’s Equipment other than Tenant.


(vi) To the maximum extent permitted by law, Tenant’s use of the Tenant’s
Equipment shall be at the sole risk of Tenant, and Landlord shall have no
liability to Tenant in the event that the Tenant’s Equipment is damaged for any
reason.


(vii) Landlord shall have the right, upon no less than ninety (90) days’ notice
to Tenant and at Landlord’s sole cost and expense, to relocate portions of the
Tenant’s Equipment to another area within the Building reasonably acceptable to
Tenant. Landlord and Tenant shall cooperate with each other in good faith to
schedule such relocation work on nights and weekends so as to minimize
interference with Tenant’s business operations


(viii) In addition to the indemnification provisions set forth in this Lease
(which shall be applicable to the Tenant’s Equipment), Tenant shall, to the
maximum extent permitted by law, indemnify, defend, and hold Landlord, its
agents, contractors and employees harmless from any and all claims, losses,
demands, actions or causes of actions suffered by any person, firm, corporation,
or other entity arising from the installation, use or removal of the Tenant’s
Equipment.


(C) Tenant shall, at its sole cost and expense, secure the approvals of all
governmental authorities and all permits required by governmental authorities
having jurisdiction over such approvals for the Tenant’s Equipment, and shall
provide Landlord with copies of such approvals and permits prior to commencing
any work with respect thereto. In addition, Tenant shall be solely responsible
for all costs and expenses in connection with the installation, maintenance, use
and removal of the Tenant’s Equipment, except that Tenant will not be obligated
to pay Landlord any rental for that portion of the Building and/or the Site on
which the Tenant’s Equipment is located. Tenant shall have access to those
portions of the Building and/or the Site on which the Tenant’s Equipment is
located for the purposes of inspecting, repairing, maintaining and replacing the
same, subject in all events to Landlord’s reasonable rules and regulations
regarding such access (it being



--------------------------------------------------------------------------------



understood and agreed, without limiting the generality of the foregoing, that
access to the rooftops of the Building is controlled by Landlord).
ARTICLE III.
Lease Term and Extension Options
3.1 Term
The Term of this Lease shall be the period specified in Section 1.2 hereof as
the “Lease Term,” unless sooner terminated or extended as herein provided, and
commencing on the date (the “Commencement Date”) which is the later of the (i)
Execution Date of this Lease, or (ii) actual delivery of the Premises to Tenant
in its “as is” condition, evidenced by delivery to Tenant of the keys or other
access to the Premises.

3.2 Extension Option
(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the herein described option to
extend and as of the commencement of the Extended Term in question (i) there
exists no monetary or material non-monetary “Event of Default” (defined in
Section 15.1) and there have been no more than two (2) Event of Defaults during
the twelve (12) months immediately preceding the date of Tenant’s exercise
notice, (ii) this Lease is still in full force and effect, and (iii) Tenant has
neither assigned this lease nor sublet any portion thereof (except for an
assignment or sublet of not more than twenty-five percent (25%) of the Premises
permitted in accordance with Section 12.5 hereof), then Tenant shall have the
right to extend the Term hereof upon all the same terms, conditions, covenants
and agreements herein contained (except for the Annual Fixed Rent which shall be
adjusted during the option period as hereinbelow set forth and except that there
shall be no further option to extend) for one (1) period of five (5) years as
hereinafter set forth. The option period is sometimes herein referred to as the
“Extended Term.” Notwithstanding any implication to the contrary Landlord has no
obligation to make any additional payment to Tenant in respect of any
construction allowance or the like or to perform any work to the Premises as a
result of the exercise by Tenant of any such option.
(B) If Tenant desires to exercise an option to extend the Term, then Tenant
shall give notice (“Exercise Notice”) to Landlord not later than twelve (12)
months (the “Extension Deadline”) prior to the expiration of the then Term of
this Lease (as it may have been previously extended) exercising such option to
extend. If Tenant timely delivers an Exercise Notice, Landlord shall, not later
than ten (10) months prior to expiration of the then-current Term, provide
Landlord’s quotation to Tenant of a proposed Annual Fixed Rent for the Extended
Term (“Landlord’s Rent Quotation”). If at the expiration of thirty (30) days
after the date when Landlord



--------------------------------------------------------------------------------



provides such quotation to Tenant (the “Negotiation Period”), Landlord and
Tenant have not reached agreement on a determination of an Annual Fixed Rent for
such Extended Term and executed a written instrument extending the Term of this
Lease pursuant to such agreement, then Tenant shall have the right, for thirty
(30) days following the expiration of the Negotiation Period, to make a request
to Landlord for a broker determination (the “Broker Determination”) of the
Prevailing Market Rent (as defined in Exhibit H) for such Extended Term, which
Broker Determination shall be made in the manner set forth in Exhibit H. If
Tenant timely shall have requested the Broker Determination, then the Annual
Fixed Rent for such Extended Term shall be the Prevailing Market Rent as
determined by the Broker Determination. If Tenant does not timely request the
Broker Determination, then the Annual Fixed Rent during the Extended Term shall
be equal to the Landlord’s Rent Quotation.
(C) Upon the giving of the Exercise Notice by Tenant to Landlord exercising
Tenant’s option to extend the Lease Term in accordance with the provisions of
Section 3.2 (B) above, then this Lease and the Lease Term hereof shall
automatically be deemed extended, for the Extended Term, without the necessity
for the execution of any additional documents, except that Landlord and Tenant
agree to enter into an instrument in writing setting forth the Annual Fixed Rent
for the Extended Term as determined in the relevant manner set forth in this
Section 3.2; and in such event all references herein to the Lease Term or the
Term of this Lease shall be construed as referring to the Lease Term, as so
extended, unless the context clearly otherwise requires, and except that there
shall be no further option to extend the Lease Term.
ARTICLE IV.
Condition of Premises; Alterations
4.1 Preparation of Premises
The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.
ARTICLE V.
Annual Fixed Rent
5.1 Fixed Rent
Commencing on the date that is one hundred eighty (180) days following the
Commencement Date (the “Rent Commencement Date”), but subject to extension for
Landlord Delays in accordance with Exhibit B-1 attached hereto, Tenant agrees to
pay to Landlord, and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Lease Term, a sum equal to
one-twelfth (1/12) of the Annual Fixed Rent for the Premises specified in
Section 1.2 hereof and



--------------------------------------------------------------------------------



on the first day of each and every calendar month during the Extended Term (if
exercised), a sum equal to one-twelfth of the Annual Fixed Rent for the Premises
as determined in Section 3.2 for the Extended Term. Until notice of some other
designation is given, fixed rent and all other charges for which provision is
herein made shall be paid by remittance to or for the order of Landlord by ACH
transfer in accordance with the ACH Directive on Exhibit E.
Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Commencement Date shall be other than
the first day of a calendar month, the first payment of Annual Fixed Rent which
Tenant shall make to Landlord shall be a payment equal to a proportionate part
of such monthly Annual Fixed Rent for the partial month from the Commencement
Date to the first day of the succeeding calendar month.
Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Commencement Date, Tenant shall be subject
to, and shall comply with, all other provisions of this Lease as and at the
times provided in this Lease.
The Annual Fixed Rent and all other charges for which provision is made in this
Lease shall be paid by Tenant to Landlord without setoff, deduction or abatement
except as expressly provided in this Lease.
5.2 Additional Rent
Additional Rent payable by Tenant on a monthly basis, as elsewhere provided in
this Lease, likewise shall be prorated, and the first payment on account thereof
shall be determined in similar fashion and shall commence on the Commencement
Date and other provisions of this Lease calling for monthly payments shall be
read as incorporating this undertaking by Tenant.

ARTICLE VI.
Taxes
6.1 Definitions
With reference to the real estate taxes referred to in this Article VI, it is
agreed that terms used herein are defined as follows:
a.“Tax Year” means the 12 month period beginning July 1 each year during the
Lease Term or if the appropriate Governmental tax fiscal period shall begin on
any date other than July 1, such other date.



--------------------------------------------------------------------------------



b.“Landlord’s Tax Expenses Allocable to the Premises” means the same proportion
of Landlord’s Tax Expenses as Rentable Floor Area of Tenant’s Premises bears to
the Total Rentable Floor Area of the Building.
c.“Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate
“real estate taxes”(hereinafter defined) with respect to that Tax Year, reduced
by any net abatement receipts with respect to that Tax Year. In no event shall
Landlord be entitled to retain more than one hundred percent (100%) of the
Landlord’s Tax Expenses actually paid or incurred by Landlord in any Tax Year,
subject to Landlord’s right to seek tax reductions or abatements as set forth in
this Lease.
d.“Real estate taxes” means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any Governmental authority
on, or allocable to (i) the Building or (ii) the Common Areas which the Landlord
shall be obligated to pay because of or in connection with the ownership,
leasing or operation of the Building and reasonable expenses of and fees for any
formal or informal proceedings for negotiation or abatement of taxes
(collectively, “Abatement Expenses”). The amount of special taxes or special
assessments to be included shall be limited to the amount of the installment
(plus any interest other than penalty interest payable thereon) of such special
tax or special assessment required to be paid during the year in respect of
which such taxes are being determined. There shall be excluded from real estate
taxes all mitigation or impact fees or subsidies associated with the initial
construction of the Building, all income, estate, succession, inheritance and
transfer taxes, any excise taxes imposed upon Landlord based upon gross or net
rentals or other income received by it and any interest, penalties or fines
incurred as a result of Landlord’s late payment of real estate taxes (except to
the extent such late payment is the result of late payment of Annual Fixed Rent
or Additional Rent by Tenant); provided, however, that if at any time during the
Lease Term the present system of ad valorem taxation of real property shall be
changed so that in lieu of, or in addition to, the whole or any part of the ad
valorem tax on real property, there shall be assessed on Landlord a capital levy
or other tax on the gross rents received with respect to the Building, or a
Federal, State, County, Municipal, or other local income, franchise, excise or
similar tax, assessment, levy or charge (distinct from any now in effect in the
jurisdiction in which the Building is located) measured by or based, in whole or
in part, upon any such gross rents, then any and all of such taxes, assessments,
levies or charges, to the extent so measured or based, shall be deemed to be
included within the term “real estate taxes” but only to the extent



--------------------------------------------------------------------------------



that the same would be payable if the Building, were the only property of
Landlord. For the purposes of this Lease, real estate taxes shall include any
payment in lieu of taxes or any payments made under Chapter 121A of the
Massachusetts General Laws or any similar law.
6.2 Tenant’s Share of Real Estate Taxes
Commencing as of the Rent Commencement Date and continuing thereafter throughout
the remainder of the Lease Term, Tenant shall pay to Landlord, as Additional
Rent with respect to any full Tax Year or fraction of a Tax Year falling within
the Lease Term, the amount of Landlord’s Tax Expenses Allocable to the Premises
(the “Tenant’s Tax Payment”). Tenant’s obligation to pay Landlord’s Tax Expenses
Allocable to the Premises with respect to the Tax Years in which the
Commencement Date occurs and the termination of the Lease Term occurs shall be
pro-rated based upon the ratio of the portion of such Tax Years which occur
during the Lease Term to the total length of such Tax Years. Payments by Tenant
on account of the Tenant’s Tax Payment shall be made monthly at the time and in
the fashion herein provided for the payment of Annual Fixed Rent. The amount so
to be paid to Landlord shall be an amount from time to time reasonably estimated
by Landlord to be sufficient to provide Landlord, in the aggregate, a sum equal
to the Tenant’s Tax Payment, at least ten (10) days before the day on which tax
payments by Landlord would become delinquent. Not later than ninety (90) days
after Landlord’s Tax Expenses Allocable to the Premises are determinable for the
first such Tax Year or fraction thereof and for each succeeding Tax Year or
fraction thereof during the Lease Term, Landlord shall render Tenant a statement
in reasonable detail certified by a representative of Landlord showing for the
preceding year or fraction thereof, as the case may be, real estate taxes
allocated to the Building, abatements and refunds, if any, of any such taxes and
assessments, expenditures incurred in seeking such abatement or refund, the
amount of the Tenant’s Tax Payment due from Tenant, the amount thereof already
paid by Tenant and the amount thereof overpaid by, or remaining due from, Tenant
for the period covered by such statement. Within thirty (30) days after the
receipt of such statement, Tenant shall pay any sum remaining due. Any balance
shown as due to Tenant shall be credited against Annual Fixed Rent next due, or
refunded to Tenant if the Lease Term has then expired and Tenant has no further
obligation to Landlord. Expenditures for legal fees and for other expenses
incurred in obtaining an abatement or refund may be charged against the
abatement or refund before the adjustments are made for the Tax Year to the
extent such costs were not already included in the calculation of real estate
taxes.
To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by Landlord shall be rendered and payments made on account of such
installments.





--------------------------------------------------------------------------------



ARTICLE VII.
Landlord’s Repairs and Services and Tenant’s Escalation Payments
7.1 Structural Repairs


Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, Landlord shall, throughout the Lease Term,
subject to provisions for reimbursement by Tenant as contained in Section 7.4
and Section 7.5 (including the exclusions from Landlord’s Operating Expenses set
forth in said Section 7.4), keep and maintain, or cause to be kept and
maintained, in good order, condition and repair the following portions of the
Building: the structural portions of the roof (including the roof membrane), the
exterior and load bearing walls, the foundation, the structural columns and
floor slabs and other structural elements of the Building (the “Structural
Elements”); provided however, that Tenant shall pay to Landlord, as Additional
Rent, the cost of any and all such repairs which may be required as a result of
repairs, alterations, or installations made by Tenant or any subtenant,
assignee, licensee or concessionaire of Tenant or any agent, servant, employee
or contractor of any of them or to the extent of any loss, destruction or damage
caused by the omission or negligence of Tenant, any assignee or subtenant or any
agent, servant, employee, customer, visitor or contractor of any of them.
7.2 Other Repairs to be Made by Landlord
Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, and except as otherwise provided in this
Lease, and subject to provisions for reimbursement by Tenant as contained in
Section 7.4 and Section 7.5 (including the exclusions from Landlord’s Operating
Expenses set forth in said Section 7.4), Landlord shall keep, maintain and
repair (including necessary replacements) or cause to be kept, maintained and
repaired, in good order, condition and repair the mechanical, electrical,
plumbing, sprinkler, fire/life safety, access control and the heating,
ventilating and air conditioning (“HVAC”) systems serving the Premises and the
Building (but exclusive of any specialty installations installed or requested by
Tenant that exclusively serve the Premises which shall be maintained at Tenant’s
sole cost and expense), the main utility pipes, lines and facilities connecting
the Building to off-site electric and water utility providers (except for any
such pipes, lines and other facilities owned and maintained by the utility
provider) and the Common Areas and to maintain the Building (exclusive of
Tenant’s responsibilities under this Lease) in a manner comparable to the
maintenance of similar office buildings in the Market Area, except that Landlord
shall in no event be responsible to Tenant for (a) the condition of glass in and
about the Premises (other than for glass in exterior walls for which Landlord
shall be responsible unless the damage thereto is attributable to Tenant’s
negligence or misuse, in which event the responsibility



--------------------------------------------------------------------------------



therefor shall be Tenant’s), or (b) any condition in the Premises or the
Building caused by any act or neglect of Tenant or any agent, employee,
contractor, assignee, subtenant, licensee, concessionaire or invitee of Tenant.
For purposes of this Section 7.2, none of the Building systems installed by
Landlord shall be deemed “requested by Tenant”. Without limitation, Landlord
shall not be responsible to make any improvements or repairs to the Premises or
the Building other than as expressly provided in Section 7.1 or in this
Section 7.2, unless expressly otherwise provided in this Lease (including,
without limitation, in Article XIII below). Landlord shall use reasonable
efforts to perform all repairs in or to the Building for which Landlord is
responsible pursuant to this Lease within a reasonable period of time after
Landlord becomes aware of the need for such repair and, except in the event of
an emergency or unsafe condition in the Building, in a manner which will not
unreasonably interfere with the use of the Building by Tenant or other occupants
of the Premises.
Subject to Tenant’s obligations under Section 8.1, Landlord shall comply with
all applicable Legal Requirements now or hereafter in force that impose a duty
on Landlord with respect to the common areas of the Building or which Legal
Requirements are imposed generally on a building wide basis to the Building (and
which requirements are not imposed or triggered as a result of the particular
use or manner of use of any tenant or occupant in the Building, including
Tenant, or due to any additions, alterations or improvements by any other tenant
occupant of the Building, including Tenant).
Tenant acknowledges that Landlord has or will submit a Historic Preservation
Certification Application provided for in Title 36 of the Code of Federal
Regulations, Part 67 in order to obtain the benefit of Historic Tax Credits in
connection with Landlord’s rehabilitation of the Building. Notwithstanding
anything to the contrary contained in this Lease, Tenant shall not, nor shall
Landlord be required to, make any repairs, replacements, alterations or other
improvements that would be inconsistent with the standards for rehabilitation
set forth in Title 36 of the Code of Federal Regulations, Part 67.7, or any
successor provisions, as amended from time to time, or otherwise effect a
recapture, violate any historic preservation restrictions of which Tenant has
notice or otherwise impact the Historic Tax Credits issued or to be issued in
connection with the rehabilitation of the Building.
7.3 Services to be Provided by Landlord
In addition, and except as otherwise provided in this Lease and subject to
provisions for reimbursement by Tenant as contained in Section 7.4 and
Section 7.5 (including the, Landlord shall operate the Building and, from and
after the Commencement Date, furnish services, utilities, facilities and
supplies as set forth in Exhibit C hereto equal in quality comparable to those
customarily provided by landlords in similar office buildings in the Market
Area. In addition, Landlord agrees to furnish, at Tenant’s expense, reasonable
additional Building operation services which are usual and customary in similar
office buildings in the Market Area as may be mutually agreed



--------------------------------------------------------------------------------



upon by Landlord and Tenant, upon reasonable and equitable rates from time to
time established by Landlord. Any provision of additional Building operation
services shall be submitted by Tenant through the Building’s system for Tenant
work requests. Tenant agrees to pay to Landlord, as Additional Rent, the cost of
any such additional Building services requested by Tenant and for the cost of
any additions, alterations, improvements or other work performed by Landlord in
the Premises at the request of Tenant within thirty (30) days after being billed
therefor.
7.4 Operating Costs Defined
“Operating Expenses Allocable to the Premises” means the same proportion of the
Landlord’s Operating Expenses (as hereinafter defined) as Rentable Floor Area of
the Premises bears to the Total Rentable Floor Area of the Building.
“Landlord’s Operating Expenses” means the cost of operation of the Building,
including those incurred in discharging the obligations under Sections 7.2 and
7.3, but excluding payments of debt service and any other mortgage charges,
brokerage commissions, real estate taxes (to the extent paid pursuant to
Section 6.2 hereof), and costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation:
a.compensation, wages and all fringe benefits, worker’s compensation insurance
premiums and payroll taxes paid to, for or with respect to all persons for their
services in the operating, maintaining, managing, insuring or cleaning of the
Building;
b.payments under service contracts with independent contractors for operating,
maintaining or cleaning of the Building;
c.steam, water, sewer, gas, oil, electricity and telephone charges (excluding
such utility charges separately chargeable to tenants for additional or separate
services and costs to supply electricity to leasable areas of the Building with
the exception of any building management offices) and costs of maintaining
letters of credit or other security as may be required by utility companies as a
condition of providing such services;
d.cost of maintenance, cleaning and repairs and replacements (other than repairs
reimbursable from contractors under guarantees);
e.cost of snow removal and care of landscaping;
f.cost of building and cleaning supplies and equipment;
g.premiums for insurance carried with respect to the Building (including,
without limitation, liability insurance, insurance against loss in case of



--------------------------------------------------------------------------------



fire or casualty and of monthly installments of Annual Fixed Rent and any
Additional Rent which may be due under this Lease and other leases of space in
the Building for not more than twelve (12) months in the case of both Annual
Fixed Rent and Additional Rent and, if there be any first mortgage on the
Building, including such insurance as may be required by the holder of such
first mortgage, provided, however, with respect to insurance coverages required
to be carried by a holder of a mortgage such coverages are of the type and
amounts customarily required to be carried by lenders of comparable class A,
multi-tenant office buildings in the Market Area);
h.management fees equal to three percent (3%) of Gross Receivable Rents for the
Building (“Gross Receivable Rents for the Building” for the purposes hereof
being defined as annual fixed rent, Landlord’s Operating Expenses, with the
exception of the aforesaid management fee, and Landlord’s Tax Expenses for the
Building for the relevant year);
i.depreciation for capital expenditures made by Landlord during the Lease Term
(x) to reduce Operating Expenses if Landlord shall have reasonably determined on
the basis of engineering estimates that the annual reduction in Operating
Expenses shall exceed the annual depreciation therefor or (y) to comply with
Legal Requirements which first become applicable to the Property after the
Commencement Date (the capital expenditures described in subsections (x) and (y)
being hereinafter referred to as “Permitted Capital Expenditures”) plus, in the
case of both (x) and (y), an interest factor, reasonably determined by Landlord,
as being the interest rate then charged for long term mortgages by institutional
lenders on like properties within the general locality in which the Building is
located, and depreciation in the case of both (x) and (y) shall be determined by
dividing the original cost of such capital expenditure by the number of years of
useful life of the capital item acquired, which useful life shall be determined
reasonably by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item;
j.all costs of applying and reporting for the Building or any part thereof to
seek or maintain certification under the U.S. EPA’s Energy Star® rating system,
the U.S. Green Building Council’s Leadership in Energy and Environmental Design
(LEED) rating system or a similar system or standard; and



--------------------------------------------------------------------------------



k.all other reasonable and necessary expenses paid in connection with the
operating, cleaning and maintenance of the Building or the Common Areas and
properly chargeable against income.
Notwithstanding the generality of foregoing, the following costs shall be
excluded or deducted, as the case may be, from the calculation of Operating
Expenses Allocable to the Premises:
(i)leasing commissions, fees and costs, advertising and promotional expenses and
other costs incurred in procuring tenants or in selling the Building;
(ii)legal fees or other expenses incurred in connection with enforcing leases
with tenants in the Building;
(iii)costs of renovating or otherwise improving or decorating space for any
tenant or other occupant of the Building (including Tenant) or relocating any
tenant;
(iv)financing costs including interest and principal amortization of debts and
the costs of providing the same;
(v)except as otherwise expressly provided above with respect to Permitted
Capital Expenditures, depreciation;
(vi)rental on ground leases or other underlying leases and the costs of
providing the same;
(vii)wages, bonuses and other compensation of employees above the grade of
Regional Property Manager;
(viii)wages, bonuses and other compensation of any employee who does not devote
substantially all of his or her employed time to the Building unless such wages
and benefits are prorated on a reasonable basis to reflect time spent on the
operation and management of the Building visàvis time spent on matters
unrelated to the operation and management of the Building;
(ix)any liabilities, costs or expenses associated with or incurred in connection
with the removal, enclosure, encapsulation or other handling of Hazardous
Materials and the cost of defending against claims in regard to the existence or
release of Hazardous Materials at the Building (except with respect to those
costs for which Tenant is otherwise responsible pursuant to the express terms of
the Lease), provided, however, that the provisions of this clause shall not
preclude the inclusion of costs with respect to materials which are



--------------------------------------------------------------------------------



not as of the date of this Lease (or as of the date of introduction) deemed to
be Hazardous Materials under applicable Legal Requirements but which are
subsequently deemed to be Hazardous Materials under applicable Legal
Requirements;
(x)costs of any items for which Landlord is or is entitled to be paid or
reimbursed by insurance;
(xi)increased insurance or Real Estate Taxes assessed specifically to any tenant
of the Building for which Landlord is entitled to reimbursement from any other
tenant;
(xii)except as may be expressly set forth in this Lease, the cost of installing,
operating and maintaining any specialty service, such as an observatory,
broadcasting facilities, child or daycare;
(xiii)costs for the original construction and development of the Building and
nonrecurring costs for the repair and replacement of any portion of the Building
made necessary as a result of defects in the original design, workmanship or
materials;
(xiv)cost of any work or service performed on an extra cost basis for any tenant
in the Building to the extent such work or service is in excess of any work or
service Landlord is obligated to provide to Tenant or generally to other tenants
in the Building at Landlord’s expense;
(xv)cost of any work or services to the extent performed for any facility other
than the Building;
(xvi)except as may be otherwise expressly provided in the Lease with respect to
specific items, any cost representing an amount paid to a person firm,
corporation or other entity related to Landlord that is in excess of the amount
which would have been paid in the absence of such relationship;
(xvii)except as expressly provided above, cost of any item that, under generally
accepted accounting principles, are properly classified as capital expenses;
(xviii)lease payments for rental equipment (other than equipment for which
depreciation is properly charged as an expense) that would constitute a capital
expenditure if the equipment were purchased;
(xix)late fees or charges incurred by Landlord due to late payment of expenses,
except to the extent attributable to Tenant’s actions or inactions;



--------------------------------------------------------------------------------



(xx)cost of acquiring sculptures, paintings and other works of art, and the
costs for securing, cleaning or maintaining such items in excess of amounts
typically spent for such services in comparable buildings in the Market Area;
(xxi)real estate taxes or taxes on Landlord’s business (such as income, excess
profits, franchise, capital stock, estate, inheritance, etc.);
(xxii)charitable or political contributions;
(xxiii)reserve funds;
(xxiv)all other items for which another party compensates or pays so that
Landlord shall not recover any item of cost more than once;
(xxv)costs and expenses incurred in connection with compliance with or
contesting or settlement of any claimed violation of law or requirements of law,
except to the extent attributable to Tenant’s actions or inactions;
(xxvi)costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same distinguished from the cost of operation,
management, maintenance and repair of the Building;
(xxvii)except with respect to the management fee, Landlord’s general off-site,
on-site and overhead expenses (provided, however, that the provisions of this
clause 31 shall not prohibit the inclusion of costs of the following items in
Operating Expenses: professional development for management staff, professional
subscriptions and dues, telephone, postage, software licenses, computer hardware
maintenance, maintenance of Landlord’s computer network, catering for meetings
and general administrative expenses including supplies, copier leases, printer
maintenance, printing services and kitchen supplies for the management and
contractor offices serving the Building);
(xxviii)any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;
(xxix)costs arising from the willful misconduct or negligence of Landlord, its
agents, employees or contractors;
(xxx)fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with employees of Landlord, with Building
management, or with tenants of the Building.



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein, the Operating
Expenses listed on Exhibit M attached hereto (“Controllable Expenses”) shall not
increase by more than five percent (5%) per Operating Year, on a non-cumulative
basis, over the actual aggregate Controllable Expenses for the immediately
preceding Operating Year.
7.5 Tenant’s Operating Expense Payments
a.Commencing as of the Rent Commencement Date, and continuing thereafter
throughout the remainder of the Lease Term, Tenant shall pay to Landlord, as
Additional Rent with respect to any full calendar year or fraction of a calendar
year falling within the Lease Term, at the times and in the manner hereinafter
provided in this Section 7.5, Operating Expenses Allocable to the Premises.
Tenant’s obligation to pay Operating Expenses Allocable to the Premises with
respect to the calendar years in which the Commencement Date occurs and the
termination of the Lease Term occurs shall be prorated based upon the ratio of
the portion of such calendar years which occur during the Lease Term to the
total length of such calendar years.
b.Payments by Tenant on account of the Operating Expenses Allocable to the
Premises shall be made monthly at the time and in the fashion herein provided
for the payment of Annual Fixed Rent. The amount so to be paid to Landlord shall
be an amount from time to time reasonably estimated by Landlord to be sufficient
to cover, in the aggregate, a sum equal to the Operating Expenses Allocable to
the Premises for each calendar year during the Lease Term.
c.No later than one hundred twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Lease Term or fraction thereof at the end of the Lease
Term, Landlord shall render Tenant a statement in reasonable detail and
according to usual accounting practices certified by a representative of
Landlord (the “Operating Expense Statement”), showing for the preceding calendar
year or fraction thereof, as the case may be, the Landlord’s Operating Expenses
and the Operating Expenses Allocable to the Premises. Said statement to be
rendered to Tenant also shall show for the preceding year or fraction thereof,
as the case may be, the amounts already paid by Tenant on account of Operating
Expenses Allocable to the Premises and the amount of Operating Expenses
Allocable to the Premises remaining due from, or overpaid by, Tenant for the
year or other period covered by such statement.
d.If such statement shows a balance remaining due to Landlord, Tenant shall pay
same to Landlord on or before the thirtieth (30th) day following receipt by
Tenant of said Operating Expense Statement. Any balance shown as due to Tenant
shall be credited against Annual Fixed Rent next due, or refunded to Tenant if
the Lease Term has then expired and Tenant has no further obligation to
Landlord.



--------------------------------------------------------------------------------



e.Landlord’s failure to render or delay in rendering an Operating Expense
Statement or Tax Expense Statement (as hereinafter defined) with respect to any
Operating Year or Tax Year, as applicable, shall not prejudice Landlord’s right
thereafter to render the same with respect thereto nor shall the rendering of an
Operating Expense Statement or Tax Expense Statement, as applicable, for any
Operating Year or Tax Year, as applicable, prejudice Landlord’s right thereafter
to render a corrected Operating Expense Statement or Tax Expense Statement, as
applicable, for such Operating Year or Tax Year, as applicable, provided,
however, that Landlord shall in all events render the Operating Expense
Statement or Tax Expense Statement, as applicable, in question or any
corrections thereto within two (2) years after the end of the Operating Year or
Tax Year, as applicable, covered by the applicable statement, and provided,
further that the foregoing two (2) year period shall expressly not apply to any
new or corrected Operating Expense Statement or Tax Expense Statement, as
applicable, rendered by Landlord to reflect charges or corrections in charges
resulting from any late billing or corrected billing by a third party such as
the taxing authority or utility provider.
Any payment by Tenant for the Operating Expenses Allocable to the Premises shall
not be deemed to waive any rights of Tenant to claim that the amount thereof was
not determined in accordance with the provisions of this Lease.
7.6 Tenant’s Audit Right
Subject to the provisions of this Section 7.6 and provided that no Event of
Default of Tenant exists, Tenant shall have the right to examine the correctness
of any of the Landlord’s Tax Expenses statement (“Tax Expense Statement”) and/or
Landlord’s Operating Expense Statement or any item contained therein:


(1) Any request for examination in respect of any Tax Year or Operating Year (as
hereinafter defined) may be made by notice from Tenant to Landlord no more than
one hundred twenty (120) days after the date (the “Statement Date”) Landlord
provides to Tenant the applicable year-end statement required hereunder in
respect of such Operating Year or such Tax Year, as applicable (and only if
Tenant shall have fully paid the amounts billed with respect to the applicable
Operating Expenses, Taxes). Such notice shall set forth in reasonable detail the
matters questioned. “Operating Year” shall mean a period of twelve (12)
consecutive calendar months, commencing on the first day of January in each
year, except that the first Operating Year of the Lease Term hereof shall be the
period commencing on the Commencement Date and ending on the succeeding
December 31, and the last Lease Year of the Lease Term hereof shall be the
period commencing on January 1 of the calendar year in which the Lease Term
ends, and ending with the date on which the Lease Term ends.





--------------------------------------------------------------------------------



(2) Tenant hereby acknowledges and agrees that Tenant’s sole right to contest
any Operating Expense Statement and Landlord’s Tax Expenses Statement shall be
as expressly set forth in this Section 7.6. Tenant hereby waives any and all
other rights provided pursuant to applicable laws to inspect Landlord’s books
and records and/or to contest any Landlord’s Operating Expenses Statement, and
Landlord’s Tax Expense Statement. If Tenant shall fail to timely exercise
Tenant’s right to inspect Landlord’s books and records as provided in this
Section 7.6, or if Tenant shall fail to timely communicate to Landlord the
results of Tenant’s examination as provided in this Section 7.6, with respect to
any Operating Year or Tax Year, as applicable, then such Operating Expense
Statement and/or Tax Expense Statement, as applicable, shall be conclusive and
binding on Tenant.


(3) So much of Landlord’s books and records pertaining to the Landlord’s
Operating Expenses and/or Landlord’s Tax Expenses, as applicable, for the
specific matters questioned by Tenant for the Operating Year or Tax Year
included in the applicable year-end statement shall be made available to Tenant
within sixty (60) days after Landlord timely receives the notice from Tenant to
make such examination pursuant to this Section 7.6, either electronically or
during normal business hours at the offices where Landlord keeps such books and
records or at another location, as determined by Landlord. Any examination must
be completed and the results communicated to Landlord no more than one hundred
twenty (120) days after the date Landlord makes its books and records available
for Tenant’s audit.


(4) Tenant shall have the right to make such examination no more than once in
respect of any Operating Year or Tax Year, as applicable, in which Landlord has
given Tenant an Operating Expense Statement or, Tax Expense Statement, as
applicable.


(5) Such examination may be made only by a qualified employee of Tenant or a
qualified independent, real estate professional with at least ten (10) years of
relevant office leasing audit experience approved by Landlord, which approval in
either case shall not be unreasonably withheld, conditioned or delayed. No
examination shall be conducted by an examiner who is to be compensated, in whole
or in part, on a contingent fee basis.


(6) As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
reasonably acceptable to Landlord and Tenant, agreeing to keep confidential any
information which it discovers about Landlord or the Building in connection with
such examination, provided however, that Tenant may disclose such information
(i) to Tenant’s employees, counsel and advisors who have the need to know such
information in order to provide Tenant with advice in connection with such
audit, (ii) actual or proposed successors,



--------------------------------------------------------------------------------



assigns, subtenants, lenders or purchasers of Tenant and (iii) to the extent
required by applicable law or reporting requirements or by administrative,
governmental or judicial proceeding.


(7) No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.


(8) If as a result of such examination Landlord and Tenant agree that the
amounts paid by Tenant to Landlord on account of the Landlord’s Operating
Expenses or Landlord’s Tax Expenses allocable to the Premises exceeded the
amounts to which Landlord was entitled hereunder, or that Tenant is entitled to
a credit with respect to the Landlord’s Operating Expenses or Landlord’s Tax
Expenses, Landlord, at its option, shall either refund to Tenant the amount of
such excess, or apply the amount of such credit against Annual Fixed Rent and
Additional Rent, as the case may be, within thirty (30) days after the date of
such agreement. Similarly, if Landlord and Tenant agree that the amounts paid by
Tenant to Landlord on account of Landlord’s Operating Expenses or Landlord’s Tax
Expenses, as applicable, were less than the amounts to which Landlord was
entitled hereunder, then Tenant shall pay to Landlord, as Additional Rent
hereunder, the amount of such deficiency within thirty (30) days after the date
of such agreement.


(9) All costs and expenses of any such examination shall be paid by Tenant,
except if as a result of such examination Landlord and Tenant agree that the
amount of the Landlord’s Operating Expenses payable by Tenant was overstated by
more than four percent (4%), Landlord shall reimburse Tenant for the actual,
reasonable out of pocket costs and expenses incurred by Tenant in such
examination, up to a maximum of Five Thousand Dollars ($5,000.00).


7.7 No Damage
A.Except as may be expressly set forth in Section 7.7(C) below, Landlord shall
not be liable to Tenant for any compensation or reduction of rent by reason of
inconvenience or annoyance or for loss of business arising from the necessity of
Landlord or its agents entering the Premises for any purposes in this Lease
authorized, or for repairing the Premises or any portion of the Building however
the necessity may occur. In case Landlord is prevented or delayed from making
any repairs, alterations or improvements, or furnishing any services or
performing any other covenant or duty to be performed on Landlord’s part, by
reason of any cause reasonably beyond Landlord’s control, including, without
limitation, by reason of Force Majeure (as defined in Section 14.1 hereof) or
for any cause due to any act or neglect of Tenant or Tenant’s servants, agents,
employees, licensees or any person claiming by, through or under Tenant,
Landlord shall not be liable to Tenant therefor, nor,



--------------------------------------------------------------------------------



except as expressly otherwise provided in this Lease, shall Tenant be entitled
to any abatement or reduction of rent by reason thereof, or right to terminate
this Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.
B.Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.
C.Notwithstanding anything to the contrary in this Lease contained, if due to
(i) any repairs, alterations, replacements, or improvements made by Landlord,
(ii) Landlord's failure to make any repairs, alterations, or improvements
required to be made by Landlord hereunder, or to provide any service required to
be provided by Landlord hereunder, or (iii) the failure of electric supply,
water and/or sewer service, all elevator service, HVAC service or all access to
the Premises, any portion of the Premises becomes untenantable so that for the
Premises Untenantability Cure Period, as hereinafter defined, the continued
operation in the ordinary course of Tenant's business is materially adversely
affected (including, without limitation, as the result of the Premises being
rendered inaccessible as the result of any of the circumstances described in
subsections (i), (ii) or (iii) above), then, provided that Tenant ceases to use
the affected portion of the Premises during the entirety of the Premises
Untenantability Cure Period by reason of such untenantability, and that such
untenantability and Landlord’s inability to cure such condition is not caused by
the fault or neglect of Tenant or Tenant’s agents, employees or contractors,
Annual Fixed Rent, Operating Expenses Allocable to the Premises and Landlord’s
Tax Expenses Allocable to the Premises shall thereafter be abated after the
expiration of the Premises Untenantability Cure Period in proportion to the
impact on the continued operation in the ordinary course of Tenant’s business
until the day such condition is completely corrected. If the entire Premises
have not been rendered untenantable, the amount of abatement shall be equitably
prorated, provided, however, if the remaining portion of the Premises is not
reasonably sufficient to permit Tenant to effectively conduct its business
therein (and Tenant was occupying and conducting business in the unaffected
portion of the Premises immediately prior to the event or condition), and Tenant
does not conduct its business in any portion of the Premises due to such event
or condition, then such abatement shall include such other portions of the
Premises which Tenant is not able to and does not in fact use for the conduct of
its business. For the purposes hereof, the “Premises Untenantability Cure
Period” shall be defined as ten (10)



--------------------------------------------------------------------------------



consecutive business days after Landlord’s receipt of written notice from Tenant
of the condition causing untenantability in the Premises, provided however, that
the Premises Untenantability Cure Period shall be fifteen (15) consecutive
business days after Landlord’s receipt of written notice from Tenant of such
condition causing untenantability in the Premises if either the condition was
caused by causes beyond Landlord’s control or Landlord is unable to cure such
condition as the result of causes beyond Landlord’s control. Notwithstanding the
foregoing, Landlord shall promptly commence to effect the repair or restoration
of the affected portion of the Premises as soon as reasonably possible following
the event giving rise to a remedy hereunder (or, if the repair or restoration is
not within Landlord’s reasonable control, take such measures as are reasonably
practicable to effect such repair or restoration).
D.Notwithstanding anything to the contrary herein contained, if due to (i) any
repairs, alterations, replacements, or improvements made by Landlord, (ii)
Landlord's failure to make any repairs, alterations, or improvements required to
be made by Landlord hereunder, or to provide any service required to be provided
by Landlord hereunder, or (iii) the failure or inadequacy of electric supply,
water and/or sewer service, all elevator service, HVAC service or all access to
the Premises, any material portion of the Premises becomes untenantable for a
period (“Untenantability Period”) of twelve (12) months, such twelve (12) period
shall be extended by the period of time (which shall not exceed an additional
one (1) month, that Landlord is delayed in curing such condition as the result
Force Majeure) after Landlord’s receipt of written notice of such condition from
Tenant, then, provided that Tenant ceases to use the affected portion of the
Premises during the entire period of such untenantability, and Landlord's
inability to cure such condition is not caused the fault or neglect of Tenant,
or Tenant's agents, employees or contractors, then Tenant may terminate this
Lease by giving Landlord written notice as follows:
(1) Said notice shall be given after the expiration of the Untenantability
Period.


(2) Said notice shall set forth an effective date which is not earlier than
thirty (30) days after Landlord receives said notice.


(3) If said condition is remedied on or before said effective date, said notice
shall have no further force and effect.


(4) If said condition is not remedied on or before said effective date for any
reason other than Tenant's fault, as aforesaid, the Lease shall terminate as of
said effective date, and the Annual Fixed Rent and



--------------------------------------------------------------------------------



Additional Rent due under the Lease shall be apportioned as of said effective
date.


(E) The provisions of Sections 7.7(C) and (D) above shall not apply in the event
of untenantability or inaccessibility caused by fire or other casualty, or
taking (which shall be subject to the terms and conditions of Article XIV
below). Nothing contained in this Section 7.7 shall be construed so as to
preclude Tenant from exercising its self-help rights under Section 16.17(B)
below; provided, however, that notwithstanding anything contained in this
Section 7.7 to the contrary, if Tenant so exercises its rights under said
Section 16.17(B), then any abatement of Annual Fixed Rent and Additional Rent
shall cease from and after the date that the untenantable condition in the
Premises would have been eliminated by the exercise of reasonable diligence, but
for Tenant's exercise of its rights under Section 16.17(B), taking into account
any period of time which Tenant is delayed by Force Majeure.


ARTICLE VIII.
Tenant’s Repairs
8.1 Tenant’s Repairs and Maintenance
Tenant covenants and agrees that, from and after the date that possession of the
Premises is delivered to Tenant and until the end of the Lease Term, Tenant will
keep neat and clean and maintain in good order, condition and repair the
Premises and every part thereof, excepting only reasonable wear and tear of the
Premises and those repairs for which Landlord is responsible under the terms of
Article VII of this Lease and, subject to Tenant’s obligations under Article XIV
of this Lease, damage by fire or casualty and as a consequence of the exercise
of the power of eminent domain. Tenant shall not permit or commit any waste,
and, subject to Section 13.13, Tenant shall be responsible for the cost of
repairs which may be made necessary by reason of damages to common areas in the
Building by Tenant, Tenant’s agents, employees, contractors, sublessees,
licensees, concessionaires or invitees. Tenant shall maintain all its equipment,
furniture and furnishings in good order and repair. Subject to the foregoing,
Tenant shall be responsible for all repairs, maintenance and replacement of all
systems and facilities located within or exclusively serving the Premises (e.g.,
Tenant’s distribution of electricity, sprinkler and HVAC facilities within the
Premises or elsewhere in the Building including the roof installed as part of
the Tenant’s Work or otherwise by or on behalf of Tenant, in each case as
distinguished from the Base Building Work). Notwithstanding any provision to the
contrary, Tenant’s obligations under this Section shall not include making any
repair or improvement (y) to the extent necessitated by the negligence or
willful conduct of Landlord or any Landlord Party that is not covered by the
insurance required to be carried by Tenant under this Lease, or (z) to the
extent caused by Landlord’s failure to perform its obligations



--------------------------------------------------------------------------------



hereunder. Notwithstanding anything to the contrary set forth in this Lease,
including in Section 13.13, Tenant shall be responsible to pay for the repair of
any damage to the slab floor and/or foundation resulting from the acts,
omissions, negligence or willful misconduct of any Tenant Parties in the
Premises.
If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made and shall not be responsible to Tenant for
any loss or damage that may accrue to Tenant’s stock or business by reason
thereof. If Landlord makes or causes such repairs to be made, Tenant agrees that
Tenant will forthwith on demand, pay to Landlord as Additional Rent the cost
thereof together with interest thereon at the rate specified in Section 16.21,
and if Tenant shall default in such payment, Landlord shall have the remedies
provided for non-payment of rent or other charges payable hereunder.
ARTICLE IX.
Alterations
9.1 Landlord’s Approval
A.Tenant covenants and agrees not to make alterations, additions or improvements
to the Premises (“Alterations”), whether before or during the Lease Term, except
in accordance with plans and specifications therefor first approved by Landlord
in writing, which approval shall not be unreasonably withheld or delayed.
However, Landlord’s determination of matters relating to aesthetic issues
relating to Alterations which are visible outside the Premises shall be in
Landlord’s sole discretion. Without limiting such standard, Landlord shall not
be deemed unreasonable for withholding approval of any Alterations (including,
without limitation, any Alterations to be performed by Tenant under Article III)
which (i) in Landlord’s opinion might adversely affect any structural or
exterior element of the Building, any area or element outside of the Premises or
any facility or base building mechanical system serving any area of the Building
outside of the Premises, or (ii) involve or affect the exterior design, size,
height or other exterior dimensions of the Building, or (iii) enlarge the
Rentable Floor Area of the Premises, or (iv) violate any restrictions or
requirements with respect to the Historic Tax Credits or other matters of
record, or (v) will require unusual expense to readapt the Premises to normal
office use on Lease termination (Landlord hereby agreeing that it will not
withhold its consent to the installation of internal staircases on the grounds
that the same require unusual expense to readapt, provided that Landlord may
nonetheless withhold such approval on other grounds or condition approval on the
Premises being restored at the end of the Term to its condition prior to the
installation of such



--------------------------------------------------------------------------------



internal staircases) or increase the cost of construction of or insurance or
taxes on the Building or of the services called for by Section 7.3 unless Tenant
first gives assurance acceptable to Landlord for payment of such increased cost
and that such readaptation will be made prior to such termination without
expense to Landlord (the foregoing Alterations described in subclauses (i)
through (v) being sometimes collectively referred to as “Special Improvements”).
B.In the case of all Alterations, Tenant shall, subject to Section 9.7, deliver
reasonably detailed plans and specifications to Landlord at the time Tenant
seeks Landlord’s approval. All Alterations shall become a part of the Building
upon the expiration or earlier termination of this Lease unless Landlord shall
specify the same for removal at the time consent is given by Landlord as
hereinafter set forth, as “Required Removables.” If Tenant shall make any
Alterations that are considered Required Removables (as hereinafter defined),
then Landlord may elect, provided Landlord so elects at the time Tenant requests
Landlord’s consent to such Alterations, to require Tenant at the expiration or
sooner termination of the Term of this Lease to remove such Alterations and
restore the Premises to substantially the same condition as existed prior to the
installation of such Required Removables. For the purposes hereof, “Required
Removables” shall mean include, without limitation, data centers, non-core
restrooms (and any horizontal plumbing lines associated with such restrooms),
locker rooms, installed by or on behalf of Tenant (other than as part of
Landlord’s Work) any Special Improvements, and any specific Alterations
identified by Landlord as a Required Removable in connection with Landlord’s
approval of Tenant’s Plans.
C.Landlord shall use reasonable efforts to respond to any request from Tenant
for its consent to Alterations within ten (10) business days after receipt of
the plans and specifications from Tenant (excluding any of Tenant’s Plans (as
defined in Exhibit B-1) submitted pursuant to the Work Agreement attached hereto
as Exhibit B-1 which shall be governed by the terms of such Work Agreement), or
such longer period in the event of any structural alterations that Landlord
requires be reviewed by a third party consultant. If Landlord does not respond
to Tenant within such ten (10) business day period following receipt of Tenant’s
request and submission of complete plans and specifications as required under
this Section 9.1, Tenant may deliver a second notice (a “Deemed Approval
Notice”) to Landlord that indicates in bold, capitalized text that “THIS IS A
TIME SENSITIVE NOTICE AND LANDLORD SHALL BE DEEMED TO CONSENT TO THE PROPOSED
ALTERATION IF IT FAILS TO RESPOND TO THIS SECOND REQUEST FOR CONSENT WITHIN FIVE
(5) BUSINESS DAYS AFTER RECEIPT,” and if Landlord fails to respond within five
(5) business days after delivery of such notice, then Landlord’s failure to
respond to the proposed Alterations shall be deemed to be an approval by
Landlord of



--------------------------------------------------------------------------------



the proposed Alterations. Landlord’s review and approval of any such plans and
specifications under this Section 9.1 or under Exhibit B1 and consent to
perform work described therein shall not be deemed an agreement by Landlord that
such plans, specifications and work conform with applicable Legal Requirements
and requirements of insurers of the Building and the other requirements of the
Lease with respect to Tenant’s insurance obligations (herein called “Insurance
Requirements”) nor deemed a waiver of Tenant’s obligations under this Lease with
respect to applicable Legal Requirements and Insurance Requirements nor impose
any liability or obligation upon Landlord with respect to the completeness,
design sufficiency or compliance of such plans, specifications and work with
applicable Legal Requirements and Insurance Requirements. Further, Tenant
acknowledges that Tenant is acting for its own benefit and account, and that
Tenant shall not be acting as Landlord’s agent in performing any work in the
Premises, accordingly, no contractor, subcontractor or supplier shall have a
right to lien Landlord’s interest in the Building in connection with any such
work. Within thirty (30) days after receipt of an invoice from Landlord, Tenant
shall pay to Landlord, as a fee for Landlord’s review of any plans or work
(excluding any review respecting initial improvements performed pursuant to
Exhibit B1 for which a fee had previously been paid but including any review of
plans or work relating to any assignment or subletting), as Additional Rent, an
amount equal to the sum of: (i) $150.00 per hour for time reasonably required by
Landlord’s in-house personnel to perform such review (not to exceed $1,500 for
any project involving interior, non-structural Alterations that do not impact
any Building Systems), plus (ii) if Landlord reasonably determines that a
third-party consultant is needed to review such work or plans, the reasonable
third party expenses incurred by Landlord for such third party to review
Tenant’s plans and Tenant’s work.
Upon and subject to the terms of this Article IX and other applicable terms and
conditions of this Lease, Tenant may construct internal staircases between
floors within the Premises and Tenant shall have the right to select the
location of such internal staircases subject to Landlord’s approval which shall
not be unreasonably withheld so long as the same shall not adversely affect the
structural integrity of the Building.
9.2 Conformity of Work
Tenant covenants and agrees that any Alterations or installations made by it to
or upon the Premises shall be done in a good and workmanlike manner and in
compliance with all applicable Legal Requirements and Insurance Requirements now
or hereafter in force, that materials of first and otherwise good quality shall
be employed therein, that the structure of the Building shall not be endangered
or impaired thereby and that the Premises shall not be diminished in value
thereby.



--------------------------------------------------------------------------------



9.3 Performance of Work, Governmental Permits and Insurance
All of Tenant’s Alterations and installation of furnishings shall be coordinated
with any work being performed by or for Landlord and in such manner as to
maintain harmonious labor relations and not to damage the Building or interfere
with Building construction or operation and, except for installation of
furnishings, shall be performed by Landlord’s general contractor or by
contractors or workers first approved by Landlord, such approval not to be
unreasonably withheld, conditioned, or delayed. Except for work by Landlord’s
general contractor, Tenant shall procure all necessary governmental permits
before making any repairs, Alterations or installations. Tenant agrees to save
harmless and indemnify Landlord from any and all injury, loss, claims or damage
to any person or property occasioned by or arising out of the doing of any such
work whether the same be performed prior to or during the Term of this Lease
except to the extent resulting from the negligence or willful misconduct of
Landlord or any Landlord Party. Tenant shall cause each contractor to carry
insurance in accordance with Section 13.14 hereof and to deliver to Landlord
certificates of all such insurance. Tenant shall also prepare and submit to
Landlord a set of as-built plans, in both print and electronic forms, showing
such work performed by Tenant to the Premises promptly after any such
Alterations or installations are substantially complete and promptly after any
wiring or cabling for Tenant’s computer, telephone and other communications
systems is installed by Tenant or Tenant’s contractor, provided, however, that
if the work is not of a nature where as-built plans would customarily be
prepared, Tenant shall only be required to prepare and submit the type of plans
that would customarily be prepared in connection with such work. Without
limiting any of Tenant’s obligations hereunder, Tenant shall be responsible, as
Additional Rent, for the costs of any alterations, additions or improvements in
or to the Building that are required in order to comply with Legal Requirements
as a result of any work performed by Tenant. Landlord shall have the right to
provide rules and regulations relative to the performance of any alterations,
additions, improvements and installations by Tenant hereunder and Tenant shall
abide by all such reasonable rules and regulations and shall cause all of its
contractors to so abide including, without limitation, payment for the costs of
using Building services. Tenant acknowledges and agrees that Landlord shall be
the owner of any additions, alterations and improvements in the Premises or the
Building to the extent paid for by Landlord.
9.4 Liens
Tenant covenants and agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees or contractors, and not to
cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Building and to discharge
any such liens (by bonding, discharge by lienor, or otherwise) which may so
attach within twenty (20) days after the earlier of notice from Landlord or
Tenant’s knowledge of such lien filing.



--------------------------------------------------------------------------------



9.5 Nature of Alterations
All work, construction, repairs, Alterations or installations made to or upon
the Premises (including, but not limited to, the construction performed by
Landlord under Article IV), shall become part of the Premises and shall become
the property of Landlord and remain upon and be surrendered with the Premises as
a part thereof upon the expiration or earlier termination of the Lease Term,
except as follows:
a.All trade fixtures whether by law deemed to be a part of the realty or not,
installed at any time or times by Tenant or any person claiming under Tenant
shall remain the property of Tenant or persons claiming under Tenant and may be
removed by Tenant or any person claiming under Tenant at any time or times
during the Lease Term or any occupancy by Tenant thereafter and shall be removed
by Tenant at the expiration or earlier termination of the Lease Term if so
requested by Landlord. Tenant shall repair any damage to the Premises occasioned
by the removal by Tenant or any person claiming under Tenant of any such
property from the Premises.
b.At the expiration or earlier termination of the Lease Term, Tenant shall
remove all Required Removables (as defined in Section 9.1) and, to the extent
specified for removal by Landlord at the time Landlord approves the same under
Article III above or Section 9.1, all other alterations, additions and
improvements made with Landlord’s consent during the Lease Term for which such
removal was made a condition of such consent under Section 9.1. Upon such
removal Tenant shall repair any damage caused by such removal and restore the
Premises and other affected areas of the Building and leave them neat and clean.
c.If Tenant shall make any Alterations to the Premises for which Landlord’s
approval is required under Section 9.1 without obtaining such approval, then at
Landlord’s request at any time during the Lease Term, and at any event at the
expiration or earlier termination of the Lease Term, Tenant shall remove such
Alterations and restore the Premises to their condition prior to same and repair
any damage occasioned by such removal and restoration. Nothing herein shall be
deemed to be a consent to Tenant to make any such alterations, additions or
improvements, the provisions of Section 9.1 being applicable to any such work.
9.6 Increases in Taxes
Tenant shall pay, as Additional Rent, one hundred percent (100%) of any increase
in real estate taxes on the Building which shall, at any time after the
Commencement Date, result from Alterations to the Premises made by Tenant if the
taxing authority specifically determines such increase results from such
Alterations made by Tenant.
9.7 Alterations Permitted Without Landlord’s Consent



--------------------------------------------------------------------------------



Notwithstanding the terms of Section 9.1, Tenant shall have the right, without
obtaining the prior consent of Landlord but upon notice to Landlord given ten
(10) days prior to the commencement of any work (which notice shall specify the
nature of the work and specify the nature of the Alterations in reasonable
detail), to make cosmetic type Alterations to the Premises where:
(i) the same are within the interior of the Premises within the Building, and do
not affect the exterior of the Premises and the Building nor are visible from
outside the Building;


(ii) the same do not affect the roof or any structural element of the Building
and do not materially, adversely affect the mechanical, electrical, plumbing,
heating, ventilating, air-conditioning and/or fire protection systems of the
Building;


(iii) such Alterations do not require the issuance of a building permit by the
appropriate municipal authority; and


(iv) Tenant shall comply with the provisions of this Lease and if such work
increases the cost of insurance or taxes or of services, Tenant shall pay for
any such increase in cost.


provided, however, that Tenant shall, no later than ten (10) days after the
making of such changes, send to Landlord plans and specifications describing the
same in reasonable detail and provided further that Landlord may, by notice to
Tenant given no later than thirty (30) days subsequent to the date on which the
plans and specifications are submitted to Landlord, require Tenant to restore
the Premises to its condition prior to such alteration, addition or improvement
upon the expiration or earlier termination of the Lease Term.
ARTICLE X.
Parking
10.1 Parking Privileges
Landlord agrees to designate sixty two (62) unreserved parking spaces at 61 and
75 North Beacon Street as visitor parking spaces for use in common by visitors
to the Building for the first two (2) Lease Years. Commencing on the first day
of the third Lease Year, Landlord agrees to designate forty two (42) unreserved
parking spaces at 61 North Beacon Street and shall address future opportunities
for parking at 75 North Beacon Street on at at-will basis at the then current
market rate. In the event additional spaces are desired, the same may be made
available at the then-current market rate (as of the date of this Lease, $150
per month per space). Landlord shall not be obligated to police the use of such
spaces, which Tenant recognizes are to be operated on a self-parking basis.
Unless otherwise determined by Landlord, the



--------------------------------------------------------------------------------



parking areas at 61 and 75 North Beacon Street will be operated on a
self-parking basis, and Tenant shall be obligated to park and remove its own
automobiles. Tenant’s access and use privileges with respect to the parking
areas shall be in accordance with regulations of uniform applicability to the
office users of the parking areas from time to time established by the Landlord.
The parking privileges granted herein are non-transferable (other than to a
permitted assignee or subtenant pursuant to the applicable provisions of
Article XII hereof). Landlord reserves for itself the right to alter the parking
areas as it sees fit and in such case to change the parking areas including the
reduction in area of the same provided that Tenant shall have use of the number
of spaces designated above. In the event that the Rentable Floor Area of the
Premises decreases at any time during the Lease Term, the number of parking
spaces provided to Tenant hereunder shall be reduced proportionately in
accordance with such reduction in the Rentable Floor Area of the Premises.
10.2 Parking Operations
Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, Landlord shall, throughout the Lease Term,
subject to provisions for reimbursement by Tenant as contained in Section 7.4
and Section 7.5, keep and maintain, or cause to be kept and maintained, the
parking area in good condition and repair, in compliance with all applicable
Legal Requirements, and in a manner consistent with surface parking areas in
similar office buildings in the Market Area, except that Landlord shall in no
event be responsible to Tenant for any condition in the parking area caused by
any act or neglect of Tenant or any agent, employee, contractor, assignee,
subtenant, licensee, concessionaire or invitee of Tenant and which is not
covered by the insurance maintained or required to be maintained by Landlord
pursuant to Section 13.12 of this Lease.
Tenant shall have access to the parking area twenty-four (24) hours per day,
seven (7) days per week, subject to reasonable security restrictions and
emergency conditions.
10.3 Limitations
Tenant covenants and agrees that it and all persons claiming by, through and
under it, shall at all times abide by all reasonable rules and regulations
promulgated by Landlord with respect to the use of the parking areas (which may
include vehicle stickers and/or access card programs), provided such rules and
regulations are not inconsistent with Tenant’s rights under this Lease and are
of general applicability to the occupants of the Building. The parking
privileges granted herein are non-transferable except to a permitted assignee or
subtenant as provided in Article XII. Further, Landlord assumes no
responsibility whatsoever for loss or damage due to fire, theft or otherwise to
any automobile(s) parked at the property or to any personal property therein,
however caused, and Tenant covenants and agrees, upon request from Landlord from
time to time, to notify its officers, employees, agents and invitees of such
limitation of liability. Tenant acknowledges and agrees that a license only is
hereby granted, and no bailment is intended or shall be created.



--------------------------------------------------------------------------------



ARTICLE XI.
Certain Tenant Covenants
Tenant covenants and agrees to the following during the Lease Term and for such
further time as Tenant occupies any part of the Premises:
11.1 To pay when due all Annual Fixed Rent and Additional Rent and all charges
for utility services rendered to the Premises and, as further Additional Rent,
all charges for additional and special services requested by Tenant and rendered
pursuant to Section 7.3. In the event Tenant pays any utilities for the Premises
directly to the utility company or provider, Tenant shall grant Landlord access
to Tenant’s account with such utility company or provider so that Landlord can
review the utility bills relating to the Premises.
11.2 (A) To use and occupy the Premises for the Permitted Use only, and not to
injure or deface the Premises or the Building and not to permit in the Premises
any auction sale, or flammable fluids or chemicals, or nuisance, or the emission
from the Premises of any objectionable noise or odor, nor to operate in the
Premises in such a way as to result in the leakage of fluid or the growth of
mold, and not to use or devote the Premises or any part thereof for any purpose
other than the Permitted Use, or which is improper, offensive, contrary to law
or ordinance or liable to invalidate or increase the premiums for any insurance
on the Building or its contents or liable to render necessary any alteration or
addition to the Building.
(B) Tenant shall not cause or permit any substance which is or may hereafter be
classified as a hazardous material, waste or substance (collectively “Hazardous
Materials”), under federal, state or local laws, rules and regulations or
standards, including, without limitation, 42 U.S.C. Section 6901 et seq., 42
U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C. Section
1802 et seq. and Massachusetts General Laws, Chapter 21E and the rules and
regulations or standards promulgated under any of the foregoing, as such laws,
rules and regulations may be amended from time to time (collectively “Hazardous
Materials Laws”) to be brought upon, kept, used, stored, handled, treated,
generated in or about, or released or disposed of (into the sewage or waste
disposal system or otherwise) from, the Premises or the Property in violation of
applicable Hazardous Materials Laws by Tenant, its agents, employees,
contractors, affiliates, sublessees or invitees. However, notwithstanding the
preceding sentence, Landlord agrees that Tenant may use, store and properly
dispose of commonly available household cleaners and chemicals to maintain the
Premises and Tenant’s routine office operations (such as printer toner and
copier toner) provided that Tenant uses such substances in the manner which they
are normally used and in compliance with all applicable Hazardous Materials
Laws.



--------------------------------------------------------------------------------



(C) Any handling, treatment, transportation, storage, disposal or use of
Hazardous Materials by Tenant in or about the Premises or the Property and
Tenant’s use of the Premises shall comply with all applicable Hazardous
Materials Laws.
(D) Tenant shall indemnify, defend upon demand with counsel reasonably
acceptable to Landlord, and hold Landlord and the Landlord Parties (as
hereinafter defined) harmless from and against, any liabilities, losses claims,
damages, interest, penalties, fines, attorneys’ fees, experts’ fees, court
costs, remediation costs, and other expenses which result from the use, storage,
handling, treatment, transportation, release, threat of release or disposal of
Hazardous Materials in or about the Premises or the Property by Tenant or
Tenant’s agents, employees, contractors or invitees. The provisions of this
paragraph (D) shall survive the expiration or earlier termination of this Lease.
(E) Tenant shall give written notice to Landlord as soon as reasonably
practicable of any communication received by Tenant from any governmental
authority alleging the release of Hazardous Materials which relates to the
Premises or the Property, and any Environmental Condition of which Tenant is
aware.
(F) Tenant hereby represents and warrants to Landlord that Tenant is not subject
to any enforcement order issued by any governmental authority in connection with
the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials (including, without limitation, any order related to the
failure to make a required reporting to any governmental authority).
(G) Tenant's obligations under this Section 11.2 shall survive the expiration or
earlier termination of the Lease. Without limitation of Landlord’s other
remedies under this Lease, during any period of time after the expiration or
earlier termination of this Lease required by Tenant or Landlord to complete the
removal from the Premises of any Hazardous Materials (including, without
limitation, the release and termination of any licenses or permits restricting
the use of the Premises) or to satisfy Tenant’s obligations under Section
11.2(M) below, Tenant shall continue to pay the full Rent in accordance with
this Lease for any portion of the Premises not relet by Landlord in Landlord's
sole discretion, which Rent shall be prorated daily
11.3 Not to obstruct in any manner any portion of the Building not hereby leased
or any portion thereof used by Tenant in common with others; not without prior
consent of Landlord to permit the painting or placing of any signs, curtains,
blinds, shades, awnings, aerials or flagpoles, or the like, visible from outside
the Premises; and to comply with all reasonable rules and regulations now or
hereafter made by Landlord, of which Tenant has been given notice, for the care
and use of the Building and its facilities and approaches, but Landlord shall
not be liable to Tenant for the failure of other occupants of the Building to
conform to such rules and regulations.



--------------------------------------------------------------------------------



11.4 Subject to the provisions of Section 8.1, to keep the Premises equipped
with all safety appliances required by law or ordinance or any other regulation
of any public authority because of any use made by Tenant other than normal
office use, and to procure all licenses and permits so required because of any
use made by Tenant other than normal office use, and, if requested by Landlord,
to do any work so required because of such use, it being understood that the
foregoing provisions shall not be construed to broaden in any way Tenant’s
Permitted Use.
11.5 Not to place a load upon any floor in the Premises exceeding an average
rate of 100 pounds of live load (including 20 pounds allocated for partitions)
per square foot of floor area; and not to move any safe, vault or other heavy
equipment in, about or out of the Premises except in such manner and at such
time as Landlord shall in each instance authorize. Tenant’s business machines
and mechanical equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient to absorb and prevent vibration or noise that may
be transmitted to the Building structure or to any other space in the Building.
11.6 To pay promptly when due all taxes which may be imposed upon personal
property (including, without limitation, fixtures and equipment) in the Premises
to whomever assessed.
11.7 Intentionally omitted.
11.8 To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business or which impose a duty on Landlord
or Tenant relating to or as a result of the use or occupancy of the Premises;
provided that Tenant shall not be required to make any alterations or additions
required by Legal Requirements to be made to the structural elements of the
Premises or to the structure, roof, exterior and load bearing walls, foundation,
structural floor slabs and other structural elements of the Building unless such
alterations or additions are required by reason of: (x) Tenant’s use of the
Premises for other than general office use or Tenant’s particular manner of use
or manner of operation of Tenant’s business, or (y) alterations, additions, or
improvements made by or on behalf of Tenant (exclusive of the Base Building
Work). Tenant shall obtain and maintain all permits, licenses and the like,
required by applicable Legal Requirements (including a certificate of occupancy
following performance of Tenant’s Work) in respect of Tenant’s business and
Tenant’s use or occupancy of the Premises. Tenant, at its expense, after notice
to Landlord, may contest, by appropriate proceedings prosecuted diligently and
in good faith, the validity, or applicability to the Premises, of any law or
requirement of any public authority, and may defer compliance therewith,
provided that (i) Landlord shall not be subject to criminal penalty or to
prosecution for a crime, or any other fine or charge, nor shall the Premises, or
any part thereof, or the Building, or any part thereof, be subjected to any lien
(unless Tenant shall remove such lien by bonding or otherwise) or encumbrance,
by reason of non-compliance or otherwise by reason of such contest; (ii) no
unsafe or hazardous condition remains unremedied and non-



--------------------------------------------------------------------------------



performance will not render or threaten to render Landlord or Tenant in
violation of any statutory repair obligations applicable to the Premises or the
Building; (iii) such non-compliance or contest shall not constitute or result in
any violation of any mortgage or ground lease encumbering the Building, or if
any such mortgage or ground lease shall permit such non-compliance or contest on
condition of the taking of action or furnishing of security by Landlord, such
action shall be taken and such security shall be furnished at the expense of
Tenant; (iv) such non-compliance or contest shall not prevent Landlord from
obtaining any and all permits and licenses in connection with the operation of
the Building or the performance of the Base Building Work; and (v) Tenant shall
keep Landlord advised as to the status of such proceedings. Tenant shall
promptly pay all fines, penalties and damages that may arise out of or be
imposed because of its failure to comply with the provisions of this
Section 11.8. Tenant shall indemnify Landlord against the cost thereof and
against all liability for damages, interest, penalties and expenses (including
reasonable attorneys’ fees and expenses), resulting from or incurred in
connection with such contest or non-compliance.
11.9 Intentionally Omitted.
11.10 Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and to not unreasonably
interfere with Building construction or operation. If Landlord notifies Tenant
that a vendor engaged by Tenant is causing or is likely to cause any labor
disruption or disharmony or is otherwise interfering with Landlord’s operation
of the Building, Landlord and Tenant agree to reasonably cooperate in good faith
to promptly resolve any such disruption, disharmony or interference, as the case
may be, provided that if such disruption, disharmony or interference is not
resolved within a time period reasonably designated by Landlord, Tenant shall
immediately dismiss such vendor. Tenant shall provide Landlord with reasonable
prior notice of the identification of any vendors performing services in or to
the Premises and insurance certificates required pursuant to Section 13.14 of
this Lease. Any vendors performing work on behalf of Tenant in the Premises or
the Building which, under applicable Legal Requirements, requires the issuance
of a building permit shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld.
11.10 (A) As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, “Specially Designated National and Blocked
Person” or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to



--------------------------------------------------------------------------------



as a “Prohibited Person”); (ii) Tenant is not (nor is it owned, controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order, Tenant
(and any person, group, or entity which Tenant controls, directly or indirectly)
has not conducted nor will conduct business nor has engaged nor will engage in
any transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the Premises
or the making or receiving of any contribution of funds, goods or services to or
for the benefit of a Prohibited Person in violation of the U.S. Patriot Act or
any OFAC rule or regulation. In connection with the foregoing, it is expressly
understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed an Event of Default by Tenant
under Section 15.1(d) of this Lease and shall be covered by the indemnity
provisions of Section 13.1 below, and (y) the representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease.
(B) As an inducement to Tenant to enter into this Lease, Landlord hereby
represents and warrants that: (i) Landlord is not, nor is it owned or controlled
directly or indirectly by, any Prohibited Person; (ii) Landlord is not (nor is
it owned or controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) Landlord (and any person, group, or entity which
Landlord controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person that either causes or may cause Tenant to be in violation of
any OFAC rule or regulation. In connection with the foregoing, is expressly
understood and agreed that the representations and warranties contained in this
subsection shall be continuing in nature and shall survive the expiration or
earlier termination of this Lease.


ARTICLE XII.
Assignment and Subletting
12.1 Restrictions on Transfer
Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. If and so long as Tenant is a corporation
with fewer than five hundred (500) shareholders or a limited liability company
or a partnership, an assignment, within the meaning of this Article XII, shall
be deemed to include one or more sales or transfers of stock or membership or
partnership interests, by operation of law or



--------------------------------------------------------------------------------



otherwise, or the issuance of new stock or membership or partnership interests,
by which an aggregate of more than fifty percent (50%) of Tenant’s stock or
membership or partnership interests shall be vested in a party or parties who
are not stockholders or members or partners as of the date hereof, except that
the transfer of the outstanding capital stock of or equity interests in Tenant
by persons or parties through the “over the counter market” or through any
recognized stock exchange shall not be deemed an assignment of this Lease. For
the purpose of this Section 12.1, ownership of stock or membership or
partnership interests shall be determined in accordance with the principles set
forth in Section 544 of the Internal Revenue Code of 1986, as amended from time
to time, or the corresponding provisions of any subsequent law. In addition, the
merger or consolidation of Tenant into or with any other entity, or the sale of
all or substantially all of its assets, shall be deemed to be an assignment
within the meaning of this Article XII. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under this Article XII shall, at Landlord’s election, be void; shall
be of no force and effect; and shall confer no rights on or in favor of third
parties. In addition, Landlord shall be entitled to seek specific performance of
or other equitable relief with respect to the provisions hereof. The limitations
of this Section 12.1 shall be deemed to apply to any guarantor(s) of this Lease.
12.2 Tenant’s Notice
Notwithstanding the provisions of Section 12.1 above, in the event Tenant
desires to assign this Lease or to sublet the Premises (in whole or in part),
Tenant shall give Landlord notice (the “Proposed Transfer Notice”) of any
proposed sublease or assignment, and said notice shall specify the provisions of
the proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment
pursuant to Section 12.4 below, such information as to the proposed assignee’s
net worth and financial capability and standing as may reasonably be required
for Landlord to make the determination referred to in said Section 12.4
(provided, however, that Landlord shall hold such information confidential
having the right to release same to its officers, accountants, attorneys and
mortgage lenders on a confidential basis), (c) all of the terms and provisions
upon which the proposed assignment or subletting is to be made, (d) in the case
of a proposed assignment or subletting pursuant to Section 12.4 below, all other
information necessary to make the determination referred to in said Section 12.4
and (e) in the case of a proposed assignment or subletting pursuant to
Section 12.5 below, such information as may be reasonably required by Landlord
to determine that such proposed assignment or subletting complies with the
requirements of said Section 12.5.
12.3 Landlord’s Termination Right
In the event Tenant desires to (a) assign this Lease, or (b) to sublet the
Premises or any portion thereof for a term equal to all or substantially all of
the remaining Term



--------------------------------------------------------------------------------



hereof (any such sublease being hereinafter referred to as a “Major Sublease”)
to an entity other than a Permitted Transferee (for which the terms of Section
12.5 shall control), Tenant shall give Landlord either (y) a Proposed Transfer
Notice of any proposed sublease or assignment in the event Tenant already has a
specific assignment or sublease transaction or (z) a notice stating that Tenant
is contemplating entering into an assignment or Major Sublease (either such
notice being hereinafter referred to as a “Notice of Intent to Transfer”) and
Landlord shall have the right at its sole option, to be exercised (1) within
thirty (30) days after receipt of Tenant’s Notice of Intent to Transfer, or (2)
within fifteen (15) business days after receipt of Tenant’s Proposed Transfer
Notice (such response time period, as applicable to the type of notice received
from Tenant, being referred to herein as the “Acceptance Period”), to terminate
this Lease as of a date specified in a notice to Tenant, which date shall be not
earlier than thirty (30) days nor later than ninety (90) days after Landlord’s
notice to Tenant. In the event Landlord exercises such right of termination,
Tenant may rescind Tenant’s Notice of Intent to Transfer by delivering written
notice thereof to Landlord within five (5) business days after Landlord’s
termination notice, in which case such Tenant’s Notice of Intent to Transfer
shall be deemed rescinded and void and of no further force and effect and Tenant
shall not proceed with the proposed transfer. Upon the termination date as set
forth in Landlord’s notice, all obligations relating to the period after such
termination date (but not those relating to the period before such termination
date) shall cease and promptly upon being billed therefor by Landlord, Tenant
shall make final payment of all Annual Fixed Rent and Additional Rent due from
Tenant through the termination date.
In the event that Landlord shall not exercise its termination rights as
aforesaid, or shall fail to give any or timely notice pursuant to this Section,
the provisions of Sections 12.4, 12.6 and 12.7 shall be applicable. This
Section 12.3 shall not be applicable to an assignment or sublease pursuant to
Section 12.5. If Landlord fails to exercise its rights under this Lease with
respect to a Notice of Intent to Transfer within the Acceptance Period, Landlord
will not thereafter have the right to exercise its rights under this
Section 12.3 with respect to a Proposed Transfer Notice for any portion of the
space identified in Tenant’s previous Notice of Intent to Transfer provided
Tenant’s Proposed Transfer Notice is received within the one hundred twenty
(120) day time period set forth in Section 12.4 below, and provided that nothing
herein shall waive Tenant’s obligation to obtain Landlord’s prior written
consent to such subsequent Tenant’s proposed transfer.
12.4 Consent of Landlord
Notwithstanding the provisions of Section 12.1 above, but subject to the
provisions of this Section 12.4 and the provisions of Sections 12.6 and 12.7
below, in the event that Landlord shall not have exercised the termination right
as set forth in Section 12.3, or shall have failed to give any or timely notice
under Section 12.3, then for a period of one hundred twenty (120) days after (i)
the receipt of Landlord’s notice stating that



--------------------------------------------------------------------------------



Landlord does not elect to exercise the termination right, or (ii) the
expiration of the Acceptance Period, in the event Landlord shall not give any or
timely notice under Section 12.3 as the case may be, Tenant shall have the right
to assign this Lease or sublet all or any portion of the of the Premises in
accordance with the Proposed Transfer Notice provided that, in each instance,
Tenant first obtains the express prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. Any disapproval by
Landlord of a proposed assignment or subletting shall set forth in reasonable
detail the reason or reasons therefor.
Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:
a.the proposed assignee or subtenant is a tenant in the Building or is (or
within the previous sixty (60) days has been) in active negotiation (meaning
that Landlord has issued or received a lease proposal with such party) with
Landlord or an affiliate of Landlord for premises in the Building or is not of a
character consistent with the operation of a first class office building (by way
of example Landlord shall not be deemed to be unreasonably withholding its
consent to an assignment or subleasing to any governmental or quasigovernmental
agency or to a socalled “call center”). Notwithstanding the foregoing, Tenant
may sublease all or a portion of the Premises (the “Subleased Premises”) to a
tenant of the Building if such subtenant’s need, as to the size of premises and
length of term, cannot then (i.e., at the time that Tenant’s sublease would
commence) be satisfied by Landlord or its affiliates within the Building; or
b.the proposed assignee does not possess adequate financial capability to
perform the Tenant obligations as and when due or required; or
c.the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the purpose for which the Premises may be used as stated in
Section 1.2 hereof; or
d.the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to materially
increase Landlord’s Operating Expenses beyond that which Landlord now incurs for
use by Tenant; (ii) be likely to materially increase the burden on elevators or
other Building systems or equipment over the burden generated by normal and
customary office usage; or (iii) violate or be likely to violate any provisions
or restrictions contained herein relating to the use or occupancy of the
Premises; or



--------------------------------------------------------------------------------



e.there shall be existing an Event of Default (defined in Section 15.1) or there
have been two (2) or more Event of Default occurrences within the twelve (12)
months immediately preceding Landlord’s receipt of Tenant’s Proposed Transfer
Notice; or
f.any part of the rent payable under the proposed assignment or sublease shall
be based in whole or in part on the income or profits derived from the Premises
or if any proposed assignment or sublease shall potentially have any adverse
effect on the real estate investment trust qualification requirements applicable
to Landlord and its affiliates; or
g.the holder of any mortgage on property which includes the Premises having
approval rights over such proposed assignment or sublease does not approve of
the same (where such holder has approval rights pursuant to the terms of the
mortgage); or
h.due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease for space within the Building.
If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
ninety (90) days after the date of Landlord’s consent, the consent shall be
deemed null and void and the provisions of Section 12.2 shall be applicable.
At the written request of Tenant, Landlord will approve or disapprove of a
proposed transferee prior to receiving a final, executed copy of the proposed
assignment, sublease and other contractual documents, provided that (i) Landlord
has been provided with sufficient information to make such decision, and
(ii) any approval by Landlord of a proposed transferee shall be conditioned upon
Landlord’s subsequent approval of the actual signed assignment, sublease or
other contractual documents that are entered into to effectuate the proposed
Transfer. Notwithstanding the foregoing, Landlord’s approval shall be null and
void and deemed withdrawn if Tenant does not, within ninety (90) days of
Tenant’s initial request for Landlord’s approval, enter into an assignment or
sublease upon substantially the same economic and other material terms as were
set forth in the documentation previously delivered to Landlord.
12.5 Exceptions
Notwithstanding the provisions of Sections 12.1, 12.3 and 12.4 above or the
provisions of Section 12.6 below, but subject to the provisions of Section 12.2
and Section 12.7 below, Tenant shall have the right to assign this Lease or to
sublet the Premises (in whole or in part) without the consent of Landlord but
after reasonable



--------------------------------------------------------------------------------



advance notice (not less than fifteen (15) days before the effective date of the
assignment or subletting except that if prior notice to Landlord of such
assignment, sublease or transfer is prohibited by applicable securities laws,
then Tenant shall deliver such notice to Landlord as soon as it is legally
permitted to do so, but not later than the date five (5) business days after the
occurrence of the proposed assignment, sublease or transfer in question and, if
such transfer is subject to a confidentiality agreement, Tenant may require
Landlord to first execute a commercially reasonable confidentiality agreement)
to any other entity (the “Successor Entity”) (i) which controls or is controlled
by Tenant or Tenant’s parent corporation, or (ii) which is under common control
with Tenant, or (iii) which purchases all or substantially all of the assets of
Tenant, or (iv) which purchases a controlling interest in Tenant, or (v) which
merges or combines with Tenant (the foregoing transferees referred to,
individually or collectively, as a “Permitted Transferee”). Except in cases of
statutory merger, in which case the surviving entity in the merger shall be
liable as the Tenant under this Lease, Tenant shall continue to remain fully
liable under this Lease, on a joint and several basis with the Permitted
Transferee. If any parent, affiliate or subsidiary of Tenant to which this Lease
is assigned or the Premises sublet (in whole or in part) shall cease to be such
a parent, affiliate or subsidiary, such cessation shall be considered an
assignment or subletting requiring Landlord’s consent.
12.6 Profit on Subleasing or Assignment
In the case of any assignment or subleasing as to which Landlord may consent
(other than an assignment or subletting permitted under Section 12.5 above) such
consent shall be upon the express and further condition, covenant and agreement,
and Tenant hereby covenants and agrees that, in addition to the Annual Fixed
Rent, Additional Rent and other charges to be paid pursuant to this Lease, fifty
percent (50%) of the “Assignment/Sublease Profits” (hereinafter defined), if
any, actually received by Tenant shall be paid to Landlord. The
“Assignment/Sublease Profits” shall be the excess, if any, of (a) the
“Assignment/Sublease Net Revenues” as hereinafter defined over (b) the Annual
Fixed Rent and Additional Rent and other charges provided in this Lease
(provided, however, that for the purpose of calculating the Assignment/Sublease
Profits in the case of a sublease, appropriate proportions in the applicable
Annual Fixed Rent, Additional Rent and other charges under this Lease shall be
made based on the percentage of the Premises subleased and on the terms of the
sublease). The “Assignment/Sublease Net Revenues” shall be the fixed rent,
additional rent and all other charges and sums actually received by Tenant
either initially or over the term of the sublease or assignment plus all other
profits and increases actually received by Tenant as a result of such subletting
or assignment (exclusive of amounts paid to Tenant for the purchase or lease of
personal property or equipment of Tenant except to the extent such amounts
exceed the fair market value or rental value of the same), after deducting the
reasonable costs of Tenant incurred in such subleasing or assignment (the
definition of which shall be limited to rent concessions, architectural fees,
reasonable attorneys’ fees, moving expenses, brokerage commissions and
alteration allowances associated with the subleasing or assignment at issue, in
each



--------------------------------------------------------------------------------



case actually paid and, with respect to an assignment only, the unamortized
costs of leasehold improvements paid for by Tenant in excess of Landlord’s
Contribution to the extent the assignee has paid consideration specifically on
account of the same), as set forth in a statement certified by an appropriate
officer of Tenant and delivered to Landlord within thirty (30) days of the full
execution of the sublease or assignment document, amortized over the term of the
sublease or assignment.
All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) business days of receipt of same by Tenant.
12.7 Additional Conditions
A.It shall be a condition of the validity of any assignment or subletting
consented to under Section 12.4 above, or any assignment or subletting of right
under Section 12.5 above, that both Tenant and the assignee or sublessee enter
into a separate written instrument directly with Landlord in a form and
containing terms and provisions reasonably required by Landlord, including,
without limitation, the agreement of the assignee or sublessee to be bound
directly to Landlord for all the obligations of the Tenant under this Lease
(including any amendments or extensions thereof), including, without limitation,
the obligation (a) to pay the rent and other amounts provided for under this
Lease (but in the case of a partial subletting pursuant to Section 12.5, such
subtenant shall agree on a pro rata basis to be so bound) and (b) to comply with
the provisions of Article XII hereof and (c) to indemnify the “Landlord Parties”
(as defined in Section 13.13) as provided in Section 13.1 hereof. Such
assignment or subletting shall not relieve the Tenant named herein of any of the
obligations of the Tenant hereunder and Tenant shall remain fully and primarily
liable therefor and the liability of Tenant and such assignee (or subtenant, as
the case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
sublease or the subtenant thereunder, as the case may be, and at Landlord’s
option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.
B.As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $2,500.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request up to a
maximum of Five Thousand and 00/100 Dollars ($5,000.00) in connection with any
single request for consent.



--------------------------------------------------------------------------------



C.If this Lease be assigned, or if the Premises or any part thereof be sublet or
occupied by anyone other than Tenant, Landlord may upon prior notice to Tenant,
at any time and from time to time, at any time and from time to time after the
occurrence of an Event of Default by Tenant, collect rent and other charges from
the assignee, sublessee or occupant and apply the net amount collected to the
rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Article XII hereof, or the acceptance of the assignee,
sublessee or occupant as a tenant or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained, the
Tenant herein named to remain primarily liable under this Lease.
D.The consent by Landlord to an assignment or subletting under Section 12.4
above, or the consummation of an assignment or subletting of right under
Section 12.5 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting.
E.On or after the occurrence of a monetary or material non-monetary “Event of
Default” (defined in Section 15.1), Landlord shall be entitled to one hundred
percent (100%) of any Assignment/Sublease Profits.
F.Without limiting Tenant’s obligations under Article IX and except as expressly
provided in Section 12.3 above, Tenant shall be responsible, at Tenant’s sole
cost and expense, for performing all work necessary to comply with Legal
Requirements and Insurance Requirements in connection with any assignment or
subletting hereunder including, without limitation, any work in connection with
such assignment or subletting.
G.In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable Legal Requirements and any alterations must be approved
by Landlord in accordance with Article IX, including, without limitation, all
requirements concerning access and egress; (ii) in the event the subleased
premises are separately physically demised from the remainder of the Premises,
Tenant shall pay all costs of separately physically demising the subleased
premises and shall restore the Premises to its original layout prior to
expiration of the Term, including, without limitation, removing all demising
walls, wiring and other improvements made; and (iii) there shall be no more than
one (1) sublease in effect in the Premises at any given time.
ARTICLE XIII.



--------------------------------------------------------------------------------



Indemnity and Insurance
13.1 Tenant’s Indemnity
a.Indemnity. To the fullest extent permitted by law, but subject to the
limitations in Section 13.13 of this Article (waiver of subrogation) and
Section 16.24 below, Tenant waives any right to contribution against the
Landlord Parties (as hereinafter defined) and agrees to indemnify and save
harmless the Landlord Parties from and against claims of whatever nature by a
third party arising from or claimed to have arisen from (i) any act, omission or
negligence of the Tenant Parties (as hereinafter defined); (ii) any accident,
injury or damage whatsoever caused to any person, or to the property of any
person, occurring in or about the Premises from the earlier of (A) the date on
which any Tenant Party first enters the Premises for any reason or (B) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long after the end of the Lease
Term as Tenant or anyone acting by, through or under Tenant is in occupancy of
the Premises or any portion thereof; (iii) any accident, injury or damage
whatsoever occurring outside the Premises but within the Building or the Common
Areas where such accident, injury or damage results, or is claimed to have
resulted, from any act, omission or negligence on the part of any of the Tenant
Parties; or (iv) any breach of this Lease by Tenant. Tenant shall pay such
indemnified amounts as they are incurred by the Landlord Parties. This
indemnification shall not be construed to deny or reduce any other rights or
obligations of indemnity that any of the Landlord Parties may have under this
Lease. Notwithstanding anything contained herein to the contrary, Tenant shall
not be obligated to indemnify a Landlord Party for any claims to the extent that
such Landlord Party’s damages result from the negligence or willful misconduct
or breach of this Lease by any of the Landlord Parties.
b.No limitation. The indemnification obligations under this Section 13.1 shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.
c.Subtenants and other occupants. Tenant shall require its subtenants and other
occupants of the Premises to provide similar indemnities to the Landlord Parties
in a form acceptable to Landlord.



--------------------------------------------------------------------------------



d.Survival. The terms of this Section 13.1 shall survive any termination or
expiration of this Lease.
e.Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.
13.2 Tenant’s Risk
Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building as Tenant is given the right to use by this Lease at Tenant’s own
risk. The Landlord Parties shall not be liable to the Tenant Parties for any
damage, injury, loss, compensation, or claim (including, but not limited to,
claims for the interruption of or loss to a Tenant Party’s business) based on,
arising out of or resulting from any cause whatsoever, including, but not
limited to, repairs to any portion of the Premises or the Building, any fire,
robbery, theft, mysterious disappearance, or any other crime or casualty, the
actions of any other tenants of the Building or of any other person or persons,
or any leakage in any part or portion of the Premises or the Building, or from
water, rain or snow that may leak into, or flow from any part of the Premises or
the Building, or from drains, pipes or plumbing fixtures in the Building. Any
goods, property or personal effects stored or placed in or about the Premises
shall be at the sole risk of the Tenant Party, and neither the Landlord Parties
nor their insurers shall in any manner be held responsible therefor. The
Landlord Parties shall not be responsible or liable to a Tenant Party, or to
those claiming by, through or under a Tenant Party, for any loss or damage that
may be occasioned by or through the acts or omissions of persons occupying
adjoining premises or any part of the premises adjacent to or connecting with
the Premises or any part of the Building or otherwise. The provisions of this
section shall be applicable to the fullest extent permitted by law, and until
the expiration or earlier termination of the Lease Term, and during such further
period as Tenant may use or be in occupancy of any part of the Premises or of
the Building.
13.3 Tenant’s Commercial General Liability Insurance



--------------------------------------------------------------------------------



Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereof, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another Commercial General Liability “occurrence” form providing equivalent
coverage. Such insurance shall include contractual liability coverage,
specifically covering but not limited to the indemnification obligations
undertaken by Tenant in this Lease (exclusive of Tenant’s indemnification for a
breach of this Lease by Tenant pursuant to clause (iv) of Section 13.1). The
minimum limits of liability of such insurance shall be Five Million Dollars
($5,000,000.00) per occurrence, which may be satisfied through a combination of
primary and excess/umbrella insurance. In addition, in the event Tenant hosts a
function in the Premises, in the Building or on the Property, Tenant agrees to
obtain, and cause any persons or parties providing services for such function to
obtain, the appropriate insurance coverages as determined by Landlord (including
liquor liability coverage, if applicable) and provide Landlord with evidence of
the same.
13.4 Tenant’s Property Insurance
Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and containing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance and
insurance against loss or damage covered by the so called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in the Premises, and other property of Tenant located at the Premises,
which are permitted to be removed by Tenant at the expiration or earlier
termination of the Lease Term except to the extent paid for by Landlord
(collectively “Tenant’s Property”). The business interruption insurance required
by this Section 13.4 shall be in minimum amounts typically carried by prudent
tenants engaged in similar operations, but in no event shall be in an amount
less than the Annual Fixed Rent then in effect during any Lease Year, plus any
Additional Rent due and payable for the immediately preceding Lease Year. The
“all risk” insurance required by this section shall be in an amount at least
equal to the full replacement cost of Tenant’s Property. In addition, during
such time as Tenant is performing work in or to the Premises, Tenant, at
Tenant’s expense, shall also maintain, or shall cause its contractor(s) to
maintain, builder’s risk insurance for the full insurable value of such work.
Landlord and such additional persons or entities as Landlord may reasonably
request shall be named as loss payees, as their interests may appear, on the



--------------------------------------------------------------------------------



policy or policies required by this Lease. In the event of loss or damage
covered by the “all risk” insurance required by this Lease, the responsibilities
for repairing or restoring the loss or damage shall be determined in accordance
with Article XIV. To the extent that Landlord is obligated to pay for the repair
or restoration of the loss or damage covered by the policy, Landlord shall be
paid the proceeds of the “all risk” insurance covering the loss or damage. To
the extent Tenant is obligated to pay for the repair or restoration of the loss
or damage, covered by the policy, Tenant shall be paid the proceeds of the “all
risk” insurance covering the loss or damage. If both Landlord and Tenant are
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, the insurance proceeds shall be paid to each of them in the pro rata
proportion of their obligations to repair or restore the loss or damage. If the
loss or damage is not repaired or restored (for example, if the Lease is
terminated pursuant to Article XIV), the insurance proceeds shall be paid to
Landlord and Tenant in the pro rata proportion of their relative contributions
to the cost of the leasehold improvements covered by the policy.
13.5 Tenant’s Other Insurance
Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant) issued on a form at least as broad as
ISO Business Auto Coverage form CA 00 01 07 97 or other form providing
equivalent coverage; (2) worker’s compensation insurance; and (3) employer’s
liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.
13.6 Requirements for Tenant’s Insurance
All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than
“Class VIII” in the most current Best’s Key Rating Guide or such similar rating
as may be reasonably selected by Landlord. All such insurance shall: (1) be
acceptable in form and content to Landlord; (2) be primary and noncontributory
(including all primary and excess/umbrella policies); and (3) if reasonably
obtainable, contain an endorsement



--------------------------------------------------------------------------------



prohibiting cancellation, failure to renew, reduction of amount of insurance, or
change in coverage without the insurer first giving Landlord thirty (30) days’
prior written notice (by certified or registered mail, return receipt requested,
or by fax or email) of such proposed action, and in any event, Tenant shall
provide Landlord with at least thirty (30) days’ prior written notice of any
such cancellation, material change, failure to renew or reduction in the amount
of such insurance. No such policy shall contain any self-insured retention
greater than One Hundred Thousand Dollars ($100,000.00) for property insurance
and Twenty Five Thousand Dollars ($25,000.00) for commercial general liability
insurance. Any deductibles and such self-insured retentions shall be deemed to
be “insurance” for purposes of the waiver in Section 13.13 below. Landlord
reserves the right from time to time, but not sooner than the first anniversary
of the Commencement Date, to require Tenant to obtain higher minimum amounts of
insurance based on such limits as are customarily carried with respect to
similar properties in the area in which the Premises are located. The minimum
amounts of insurance required by this Lease shall not be reduced by the payment
of claims or for any other reason. In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such r certificates as required by this Article, Landlord may, at its option, on
five (5) business days’ notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within ten (10) days
after delivery to Tenant of bills therefor.
13.7 Additional Insureds
To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 13.3 of this Lease,
shall name Landlord, Landlord’s managing agent, and such other persons as
Landlord may reasonably request from time to time as additional insureds with
respect to liability arising out of or related to this Lease or the operations
of Tenant (collectively “Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other Additional
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured. For the avoidance of doubt, each primary policy and each
excess/umbrella policy through which Tenant satisfies its obligations under this
Section 13.7 must provide coverage to the Additional Insureds that is primary
and non-contributory.
13.8 Certificates of Insurance
On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a



--------------------------------------------------------------------------------



certificate was furnished. Failure by the Tenant to provide the certificates or
letters required by this Section 13.8 shall not be deemed to be a waiver of the
requirements in this Section 13.8. Upon request by Landlord, a true and complete
copy of any insurance policy required by this Lease shall be delivered to
Landlord within ten (10) days following Landlord’s request.
13.9 Subtenants and Other Occupants
Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 13.1 above,
and to maintain insurance that meets the requirements of this Article, and
otherwise to comply with the requirements of this Article, provided, however,
with respect to a subtenant of less than all or substantially all of the
Premises, Landlord will only require such subtenant to carry the same insurance
as Landlord requires of Landlord’s direct tenants of comparable size as the
subleased premises. Tenant shall require all such subtenants and occupants to
supply certificates of insurance evidencing that the insurance requirements of
this Article have been met and shall forward such certificates to Landlord on or
before the earlier of (i) the date on which the subtenant or other occupant or
any of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives first enters the
Premises or (ii) the commencement of the sublease. Tenant shall be responsible
for identifying and remedying any deficiencies in such certificates or policy
provisions.
13.10 No Violation of Building Policies
Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Building and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Building or the property of Landlord
in amounts reasonably satisfactory to Landlord.
13.11 Tenant to Pay Premium Increases
If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Building and equipment of Landlord or any other tenant or subtenant in the
Building shall be higher than they otherwise would be, Tenant shall reimburse
Landlord and/or the other tenants and subtenants in the Building for the
additional insurance premiums thereafter paid by Landlord or by any of the other
tenants and subtenants in the Building which shall



--------------------------------------------------------------------------------



have been charged because of the aforesaid reasons, such reimbursement to be
made from time to time on Landlord’s demand.
13.12 Landlord’s Insurance
a.Required insurance. Landlord shall maintain (i) insurance against loss or
damage with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such deductibles as Landlord may reasonably
determine, in an amount equal to at least the replacement value of the Building,
(ii) insurance with respect to any improvements, alterations, and fixtures of
Tenant located at the Premises to the extent paid for by Landlord, and (iii)
commercial general liability coverage with respect to the Property with the same
minimum limits required to be carried by Tenant pursuant to Section 13.3 above
of this Lease. Any and all such insurance (x) may be maintained under a blanket
policy affecting other properties of Landlord and/or its affiliated business
organizations, (y) may be written with deductibles as reasonably determined by
Landlord (which such deductible is currently $25,000.00 but which is subject to
increase from time to time in Landlord’s reasonable judgement) and (z) shall be
included in Landlord’s Operating Expenses in accordance with Section 7.5. Such
insurance shall be maintained with an insurance company selected by Landlord.
Payment for losses thereunder shall be made solely to Landlord.
b.Optional insurance. Landlord may maintain such additional insurance with
respect to the Building, including, without limitation, earthquake insurance,
terrorism insurance, flood insurance, liability insurance and/or rent insurance,
as Landlord may in its sole discretion elect. Landlord may also maintain such
other insurance as may from time to time be required by the holder of any
mortgage on the Building. The cost of all such additional insurance shall also
be part of the Landlord’s Operating Expenses.
c.Blanket and selfinsurance. Any or all of Landlord’s insurance may be provided
by blanket coverage maintained by Landlord or any affiliate of Landlord under
its insurance program for its portfolio of properties, or by Landlord or any
affiliate of Landlord under a program of self-insurance, and in such event
Landlord’s Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is allocated to the Building.
d.No obligation. Landlord shall not be obligated to insure, and shall not assume
any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor



--------------------------------------------------------------------------------



be responsible for, any loss suffered by Tenant, subtenants or other occupants
due to interruption of Tenant’s or any subtenant’s or occupant’s business.
13.13 Waiver of Subrogation
To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all “Tenant Parties” (hereinafter defined), and in the case of
Tenant, against all “Landlord Parties” (hereinafter defined), for any loss or
damage incurred by the waiving/releasing party to the extent such loss or damage
is insured under any property insurance policy required by this Lease or which
would have been so insured had the party carried the property insurance it was
required to carry hereunder. Tenant shall obtain from its subtenants and other
occupants of the Premises a similar waiver and release of claims against any or
all of Tenant or Landlord. In addition, the parties hereto (and in the case of
Tenant, its subtenants and other occupants of the Premises) shall procure an
appropriate clause in, or endorsement on, any insurance policy required by this
Lease pursuant to which the insurance company waives subrogation. The insurance
policies required by this Lease shall contain no provision that would invalidate
or restrict the parties’ waiver and release of the rights of recovery in this
section. The parties hereto covenant that no insurer shall hold any right of
subrogation against the parties hereto by virtue of such insurance policy.
The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
mortgagee (if any), each ground lessor (if any), and each of their respective
direct or indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents or representatives. For the purposes of this Lease, the term
“Tenant Party” or “Tenant Parties” shall mean Tenant, any affiliate of Tenant,
any permitted subtenant or any other permitted occupant of the Premises, and
each of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives.
13.14  Tenant’s Work
During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant



--------------------------------------------------------------------------------



to this section shall name Landlord, Landlord’s managing agent, and such other
persons as Landlord may reasonably request from time to time as additional
insureds with respect to liability arising out of or related to their work or
services (collectively “Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other Additional
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured. Tenant shall obtain and submit to Landlord, prior to the
earlier of (i) the entry onto the Premises by such contractors or subcontractors
or (ii) commencement of the work or services, certificates of insurance
evidencing compliance with the requirements of this section.
ARTICLE XIV.
Fire, Casualty and Taking
14.1 Damage Resulting from Casualty
In case during the Lease Term the Building is damaged by fire or other casualty,
Landlord shall within sixty (60) days after the occurrence thereof, subject to
Force Majeure and/or delays caused by Tenant, notify Tenant in writing of
Landlord’s reasonable estimate of the length of time necessary to repair or
restore such fire or casualty damage from the time that repair work would
commence (“Landlord’s Restoration Estimate”). If the Building is materially
damaged by fire or casualty, and such fire or casualty damage cannot, in the
ordinary course, reasonably be expected to be repaired within one hundred eighty
(180) days from the time that repair work would commence as reasonably
determined by Landlord, Landlord may, at its election, terminate this Lease by
notice given to Tenant within sixty (60) days after the date of such fire or
other casualty, specifying the effective date of termination. The effective date
of termination specified by Landlord shall not be less than thirty (30) days nor
more than forty-five (45) days after the date of notice of such termination.
Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.
If the Premises is materially damaged and Landlord’s Restoration Estimate
exceeds two hundred ten (210) days from the time that repair work would
commence, Tenant may, at its election, terminate this Lease by notice given to
Landlord within ten (10) business days after the receipt of Landlord’s
Restoration Estimate, specifying the effective date of termination. The
effective date of termination specified by Tenant shall not be less than thirty
(30) days nor more than forty-five (45) days after the date of notice of such
termination.


If during the last Lease Year of the Lease Term (as it may have been extended),
the Building shall be damaged by fire or casualty and such fire or casualty
damage to the Premises cannot reasonably be expected to be repaired or restored
within one hundred twenty (120) days from the time that repair or restoration
work would commence as



--------------------------------------------------------------------------------



reasonably determined by Landlord, then Tenant shall have the right, by giving
notice to Landlord not later than thirty (30) days after such damage, to
terminate this Lease, whereupon this Lease shall terminate as of the date of
such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.
If the Building or any part thereof is damaged by fire or casualty and this
Lease is not so terminated, or Landlord has no right to terminate this Lease,
and in either such case the holder of any mortgage which includes the Building
as a part of the mortgaged premises or any ground lessor of any ground lease
which includes the Building as part of the demised premises allows the net
insurance proceeds to be applied to the restoration of the Building, Landlord,
promptly after such damage and the determination of the net amount of insurance
proceeds available shall use due diligence to restore the Premises and the
Building in the event of damage thereto (excluding Tenant’s Property (as defined
in Section 13.4 hereof), except as expressly provided in the immediately
following paragraph of this Section 14.1) into proper condition for use and
occupation and a just proportion of the Annual Fixed Rent, the Operating
Expenses Allocable to the Premises and Landlord’s Tax Expenses Allocable to the
Premises according to the nature and extent of the injury to the Premises shall
be abated from the date of casualty until the date that is thirty (30) days
following the date that the Premises shall have been put by Landlord
substantially into such condition. Notwithstanding the foregoing, Landlord shall
not be obligated to expend for such repairs and restoration any amount in excess
of the net insurance proceeds.
Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
and (y) with respect to which Tenant has carried “all risk” insurance covering
the loss or damage in accordance with Section 13.4 below and pays the proceeds
of such insurance (or an amount equivalent thereto) to Landlord within five (5)
business days following Landlord’s written request); provided, however, that in
no event shall Landlord be required to fund any insufficiency in the insurance
proceeds (or equivalent amount) provided by Tenant with respect to such loss or
damage (or to fund any of the costs of restoration in the absence of any payment
by Tenant).
Where Landlord is obligated or otherwise elects to effect restoration of the
Premises, unless such restoration is completed within one (1) year from the date
of the casualty, such period to be subject, however, to extension where the
delay in completion of such work is due to Force Majeure, as defined hereinbelow
(but in no event beyond eighteen (18) months from the date of the casualty or
taking), Tenant, as its sole and exclusive remedy, shall have the right to
terminate this Lease at any time after the expiration of such one-year (as
extended) period until the restoration is substantially



--------------------------------------------------------------------------------



completed, such termination to take effect as of the thirtieth (30th) day after
the date of receipt by Landlord of Tenant’s notice, with the same force and
effect as if such date were the date originally established as the expiration
date hereof unless, within such thirty (30) day period such restoration is
substantially completed, in which case Tenant’s notice of termination shall be
of no force and effect and this Lease and the Lease Term shall continue in full
force and effect. The term “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond a party’s control or attributable to the action or inaction of
the other party.
14.2 Uninsured Casualty
Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained (or required to be maintained pursuant to the terms of this Lease) by
Landlord and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred twenty (120) days from
the time that repair work would commence, Landlord may, at its election,
terminate the Term of this Lease by notice to Tenant given within thirty (30)
days after such loss. If Landlord shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.
14.3 Rights of Termination for Taking
If the entire Building, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant’s purposes, shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. If
either party shall give such notice, then this Lease shall terminate as of the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.
Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic, Landlord shall have the right to terminate
this Lease by giving notice to Tenant of Landlord’s desire to do so not later
than thirty (30) days after Tenant has been deprived of possession of the
Premises (or such portion thereof as may be taken). If Landlord shall give such
notice, then this Lease shall terminate as of the date of such notice with the
same force and effect as if such date were the date originally established as
the expiration date hereof.



--------------------------------------------------------------------------------



Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Premises as part of the demised premises allows the net
condemnation proceeds to be applied to the restoration of the Building, Landlord
agrees that after the determination of the net amount of condemnation proceeds
available to Landlord, Landlord shall use due diligence to put what may remain
of the Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.
If the Premises shall be affected by any exercise of the power of eminent domain
and neither Landlord nor Tenant shall terminate this Lease as provided above,
then the Annual Fixed Rent, Operating Expenses Allocable to the Premises and
Landlord’s Tax Expenses Allocable to the Premises shall be justly and equitably
abated and reduced according to the nature and extent of the loss of use thereof
suffered by Tenant; and in case of a taking which permanently reduces the
Rentable Floor Area of the Premises, a just proportion of the Annual Fixed Rent,
Operating Expenses Allocable to the Premises and Landlord’s Tax Expenses
Allocable to the Premises shall be abated for the remainder of the Lease Term.
14.4 Award
Except as otherwise provided in this Section 14.4, Landlord shall have and
hereby reserves and excepts, and Tenant hereby grants and assigns to Landlord,
all rights to recover for damages to the Building and the leasehold interest
hereby created, and compensation accrued or hereafter to accrue by reason of
such taking, damage or destruction, as aforesaid, and by way of confirming the
foregoing, Tenant hereby grants and assigns, and covenants with Landlord to
grant and assign to Landlord, all rights to such damages or compensation.
However, nothing contained herein shall be construed to prevent Tenant from
prosecuting in any such proceedings a claim for its trade fixtures so taken or
relocation, moving and other dislocation expenses, and the unamortized cost of
leasehold improvements and Alterations paid for by Tenant, including, the Tenant
Improvement Work (as defined in Exhibit B-1) to the extent not paid for out of
the Landlord’s Contribution, provided that such action shall not affect the
amount of compensation otherwise recoverable by Landlord from the taking
authority.
ARTICLE XV.
Default
15.1 Tenant’s Default



--------------------------------------------------------------------------------



This Lease and the term of this Lease are subject to the limitation that Tenant
shall be in default if, at any time during the Lease Term, any one or more of
the following events (herein called an “Event of Default” a “default of Tenant”
or similar reference) shall occur and not be cured prior to the expiration of
the grace period (if any) herein provided, as follows:
a.Tenant shall fail to pay any installment of the Annual Fixed Rent, or any
Additional Rent or any other monetary amount due under this Lease on or before
the date on which the same becomes due and payable, and such failure continues
for five (5) business days after written notice from Landlord thereof; or
b.Landlord having rightfully given the written notice specified in (a) above to
Tenant twice in any twelve (12) month period, Tenant shall fail thereafter to
pay the Annual Fixed Rent, Additional Rent or any other monetary amount due
under this Lease on or before the date on which the same becomes due and
payable; or
c.Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Article XII of this Lease and the
same continues for fifteen (15) business days after written notice from Landlord
thereof; or
d.Tenant shall fail to perform or observe some term or condition of this Lease
which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to maintain general liability
insurance, or the employment of labor and contractors within the Premises which
interfere with Landlord’s work, in violation of Sections 9.3, 11.2 or 11.10 or
Exhibit B1 or a failure to observe the requirements of Section 11.2), and such
failure continues for three (3) days after notice from Landlord to Tenant
thereof; or
e.Tenant shall fail to perform or observe any other requirement, term, covenant
or condition of this Lease (not hereinabove in this Section 15.1 specifically
referred to) on the part of Tenant to be performed or observed and such failure
shall continue for thirty (30) days after notice thereof from Landlord to
Tenant, or if said default shall reasonably require longer than thirty (30) days
to cure, if Tenant shall fail to commence to cure said default within thirty
(30) days after notice thereof and/or fail to continuously prosecute the curing
of the same to completion with due diligence; or
f.The estate hereby created shall be taken on execution or by other process of
law and shall remain undismissed or unstayed for ninety (90) days; or



--------------------------------------------------------------------------------



g.Tenant shall make an assignment or trust mortgage arrangement, so-called, for
the benefit of its creditors; or
h.Tenant shall judicially be declared bankrupt or insolvent according to law; or
i.a receiver, guardian, conservator, trustee in involuntary bankruptcy or other
similar officer is appointed to take charge of all or any substantial part of
Tenant’s property by a court of competent jurisdiction; or
j.any petition shall be filed against Tenant in any court, whether or not
pursuant to any statute of the United States or of any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding,
and such proceedings shall not be fully and finally dismissed within sixty (60)
days after the institution of the same; or
k.Tenant shall file any petition in any court, whether or not pursuant to any
statute of the United States or any State, in any bankruptcy, reorganization,
composition, extension, arrangement or insolvency proceeding; or
l.Tenant otherwise abandons or vacates the Premises and leaves the same in an
unsafe condition or in a manner that detracts from the first class appearance of
the Building (and taking into consideration that Tenant is not actively
operating business in the Premises).
15.2 Termination; Re-Entry
Upon the happening of any one or more of the aforementioned Events of Default
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance), Landlord or Landlord’s agents
or servants may give to Tenant a notice (hereinafter called “notice of
termination”) terminating this Lease on a date specified in such notice of
termination (which shall be not less than five (5) days after the date of the
mailing of such notice of termination), and this Lease and the Lease Term, as
well as any and all of the right, title and interest of the Tenant hereunder,
shall wholly cease and expire on the date set forth in such notice of
termination (Tenant hereby waiving any rights of redemption) in the same manner
and with the same force and effect as if such date were the date originally
specified herein for the expiration of the Lease Term, and Tenant shall then
quit and surrender the Premises to Landlord.
In addition or as an alternative to the giving of such notice of termination,
Landlord or Landlord’s agents or servants may, by any suitable action or
proceeding at law, immediately or at any time thereafter reenter the Premises
and remove therefrom



--------------------------------------------------------------------------------



Tenant, its agents, employees, servants, licensees, and any subtenants and other
persons, and all or any of its or their property therefrom, and repossess and
enjoy the Premises, together with all additions, alterations and improvements
thereto; but, in any event under this Section 15.2, Tenant shall remain liable
as hereinafter provided.
The words “reenter” and “reentry” as used throughout this Article XV are not
restricted to their technical legal meanings.
15.3 Continued Liability; Re-Letting
If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re- entry, by
or under any proceeding or action or any provision of law by reason of an Event
of Default hereunder on the part of Tenant, Tenant covenants and agrees
forthwith to pay and be liable for, on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of Annual Fixed Rent,
all Additional Rent and other charges reserved as they would, under the terms of
this Lease, become due if this Lease had not been terminated or if Landlord had
not entered or re-entered, as aforesaid, and whether the Premises be relet or
remain vacant, in whole or in part, or for a period less than the remainder of
the Lease Term, or for the whole thereof, but, in the event the Premises be
relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
reasonable expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:
Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, Tenant shall not be entitled
to any credit of any kind for any period after the date when the term of this
Lease is scheduled to expire according to its terms.
Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable



--------------------------------------------------------------------------------



efforts” hereunder. In no event shall Landlord be required to (i) solicit or
entertain negotiations with any other prospective tenant for the Premises until
Landlord obtains full and complete possession of the Premises (including,
without limitation, the final and unappealable legal right to relet the Premises
free of any claim of Tenant), (ii) relet the Premises before leasing other
vacant space in the Building, or (iii) lease the Premises for a rental less than
the current fair market rent then prevailing for similar office space in the
Building.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Landlord shall not be entitled to accelerate any portion of the Annual
Fixed Rent or any Additional Rent payable under this Lease on account of a
Default of Tenant or termination of this Lease or Tenant’s right to possession
of the Premises except as expressly set forth Section 15.4 below.
15.4 Liquidated Damages
Landlord may elect, as an alternative, to have Tenant pay liquidated damages,
which election may be made by notice given to Tenant not later than twelve (12)
months after the effective termination date of this Lease under Section 15.2,
above, and whether or not Landlord shall have collected any damages as
hereinbefore provided in this Article XV, and in lieu of all other such damages
beyond the date of such notice. Upon such notice, Tenant shall promptly pay to
Landlord, as liquidated damages, in addition to any damages collected or due
from Tenant from any period prior to such notice and all expenses which Landlord
may have incurred with respect to the collection of such damages, such a sum as
at the time of such notice represents the amount of the excess, if any, of (a)
the discounted present value, using the Federal Reserve discount rate (or
equivalent), of the Annual Fixed Rent, Additional Rent and other charges which
would have been payable by Tenant under this Lease for the remainder of the
Lease Term if the Lease terms had been fully complied with by Tenant, over and
above (b) the discounted present value, using the Federal Reserve discount rate
(or equivalent), of the Annual Fixed Rent, Additional Rent and other charges
that would be received by Landlord if the Premises were released at the time of
such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in Annual Fixed Rent if such
are applicable) prevailing at the time of such notice as reasonably determined
by Landlord.
For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 15.4, the total rent shall be
computed by assuming the Landlord’s Tax Expenses Allocable to the Premises under
Section 6.2 and the Operating Expenses Allocable to the Premises under
Section 7.5 to be the same as were payable for the twelve (12) calendar months
(or if less than twelve (12) calendar months have been elapsed since the date
hereof, the partial year) immediately preceding such termination of reentry.



--------------------------------------------------------------------------------



Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceeds in
which, the damages are to be proved, whether or not the amount be greater, equal
to, or less than the amount of the loss or damages referred to above.
15.5 Waiver of Redemption
Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease and of the term of
this Lease in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall enter the Premises by process of law or
otherwise, hereby waives any right of redemption provided or permitted by any
statute, law or decision now or hereafter in force, and does hereby waive,
surrender and give up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision, to redeem the
Premises or for a continuation of this Lease for the term of this Lease hereby
demised after having been dispossessed or ejected therefrom by process of law,
or otherwise.
15.6 Landlord’s Default
Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days (ten (10) business days in the event of
non-payment of a monetary obligation of Landlord to Tenant), or such additional
time as is reasonably required to correct any such default, after notice by
Tenant to Landlord properly specifying wherein Landlord has failed to perform
any such obligation.
Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against the Landlord from rent thereafter due and payable, but shall look
solely to the Landlord for satisfaction of such claim.
ARTICLE XVI.
Miscellaneous Provisions
16.1 Waiver
Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder.
Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at



--------------------------------------------------------------------------------



any time of any of the provisions hereof shall not be construed as a waiver at
any subsequent time of the same provisions. The consent or approval of Landlord
or Tenant to or of any action by the other requiring such consent or approval
shall not be construed to waive or render unnecessary Landlord’s or Tenant’s
consent or approval to or of any subsequent similar act by the other.
No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant. Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by Landlord of any default
by Tenant, whether or not Landlord knows of such default, except for such
defaults as to which such payment relates.
16.2 Cumulative Remedies
Except as expressly provided in this Lease, the specific remedies to which
Landlord and Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress which
they may be lawfully entitled to seek in case of any breach or threatened breach
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, Landlord shall be entitled to the restraint by injunction of the
violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to seek specific performance of any
such covenants, conditions or provisions, provided, however, that the foregoing
shall not be construed as a confession of judgment by Tenant.
16.3 Quiet Enjoyment
This Lease is subject and subordinate to all matters of record. Landlord agrees
that, upon Tenant’s paying the Annual Fixed Rent, Additional Rent and other
charges herein reserved, and performing and observing the covenants, conditions
and agreements hereof upon the part of Tenant to be performed and observed, and
so long as an Event of Default by Tenant is not in existence under this Lease,
Tenant shall and may peaceably hold and enjoy the Premises during the term of
this Lease (exclusive of any period during which Tenant is holding over after
the expiration or termination of this Lease without the consent of Landlord),
without interruption or disturbance from Landlord or persons claiming through or
under Landlord, subject, however, to the terms of this Lease. This covenant
shall be construed as running with the land to and against subsequent owners and
successors in interest, and is not, nor shall it operate or be construed as, a
personal covenant of Landlord, except to the extent of the Landlord’s interest
in the Premises, and this covenant and any and all



--------------------------------------------------------------------------------



other covenants of Landlord contained in this Lease shall be binding upon
Landlord and upon such subsequent owners or successors in interest of Landlord’s
interest under this Lease, including ground or master lessees, to the extent of
their respective interests, as and when they shall acquire same and then only
for so long as they shall retain such interest.
16.4 Surrender
A.No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises as an acceptance of a surrender of the Premises prior to the
termination of this Lease; provided, however, that the foregoing shall not apply
to the delivery of keys to Landlord or its agents in its (or their) capacity as
managing agent or for purpose of emergency access. In any event, however, the
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of the Lease or a surrender of the Premises.
B.Upon the expiration or earlier termination of the Lease Term, Tenant shall
surrender the Premises to Landlord in the condition as required by Sections 8.1
and 9.5, first removing all goods and effects of Tenant and completing such
other removals as may be permitted or required pursuant to Section 9.5.
16.5 Brokerage
A.Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Lease other than the broker, person or
firm designated in Section 1.2 hereof (the “Broker”); and in the event any claim
is made against the Landlord relative to dealings by Tenant with brokers other
than the Broker, Tenant shall defend the claim against Landlord with counsel of
Tenant’s selection first approved by Landlord (which approval will not be
unreasonably withheld) and save harmless and indemnify Landlord on account of
loss, cost or damage which may arise by reason of such claim.
B.Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Lease other than the Broker; and in
the event any claim is made against the Tenant relative to dealings by Landlord
with brokers including the Broker, Landlord shall defend the claim against
Tenant with counsel of Landlord’s selection first approved by Tenant (which
approval will not be unreasonably withheld) and save harmless and indemnify
Tenant on account of loss, cost or damage which may arise by reason of such
claim. Landlord agrees that it shall be solely responsible for the payment of
brokerage commissions to the Broker for the Original Lease



--------------------------------------------------------------------------------



Term pursuant to a separate written agreement between Landlord and such Broker.
16.6 Invalidity of Particular Provisions
If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.
16.7 Provisions Binding, Etc.
The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to assignment by Tenant, but has reference only
to those instances in which Landlord may have later given consent to a
particular assignment as required by the provisions of Article XII hereof.
16.8 Recording; Confidentiality
Landlord and Tenant agree not to record the within Lease, but simultaneously
with their execution and delivery of this Lease to execute and deliver a Notice
of Lease in the form attached hereto as Exhibit K. In no event shall such
document set forth the rent or other charges payable by Tenant under this Lease;
and any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.
Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s employees, brokers, agents, partners, lenders, accountants
and attorneys and like parties who have been advised of the confidentiality
provisions contained herein and agree to be bound by the same. In the event
Tenant is required by law to provide this Lease or disclose any of its terms,
Tenant shall give Landlord prompt notice of such requirement prior to making
disclosure so that Landlord may seek an appropriate protective order. If failing
the entry of a protective order Tenant is compelled to make disclosure, Tenant
shall only disclose portions of the Lease which Tenant is



--------------------------------------------------------------------------------



required to disclose and will exercise reasonable efforts to obtain assurance
that confidential treatment will be accorded to the information so disclosed.
16.9 Notices and Time for Action
Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notices shall be in writing and shall be sent by
hand, registered or certified mail, or overnight or other commercial courier,
postage or delivery charges, as the case may be, prepaid as follows:
If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.
If intended for Tenant, addressed to Tenant at the address set forth in
Article I of this Lease except that from and after the Commencement Date the
address of Tenant shall be the Premises (or to such other address or addresses
as may from time to time hereafter be designated by Tenant by like notice).
Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.
Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.
Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective.
Time is of the essence with respect to any and all notices and periods for
giving of notice or taking any action thereto under this Lease.
16.10 When Lease Becomes Binding and Authority
Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and



--------------------------------------------------------------------------------



Tenant. All negotiations, considerations, representations and understandings
between Landlord and Tenant are incorporated herein and may be modified or
altered only by written agreement between Landlord and Tenant, and no act or
omission of any employee or agent of Landlord shall alter, change or modify any
of the provisions hereof. Landlord and Tenant hereby represents and warrants to
the other that all necessary action has been taken to enter this Lease and that
the person signing this Lease on behalf of Landlord and Tenant has been duly
authorized to do so.
16.11 Paragraph Headings
The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.
16.12 Rights of Mortgagee
This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Building, and to each advance made or hereafter to be made under any
mortgage, and to all renewals, modifications, consolidations, replacements and
extensions thereof and all substitutions therefore, provided, however, that in
consideration of and as a condition precedent to Tenant’s agreement to
subordinate this Lease with respect to mortgages hereafter placed on the
Building shall be the receipt by Tenant of a commercially reasonable
nondisturbance agreement from and wherein the applicable mortgagee expressly
recognizes the rights of Tenant under this Lease (including the right to use and
occupy the Premises and to lease additional premises at the Building) upon the
payment of rent and other charges payable by Tenant under this Lease and the
performance by Tenant of Tenant’s obligations hereunder. In confirmation of such
subordination and recognition, Tenant shall execute and deliver promptly an
instrument of subordination and recognition (an “SNDA”) in the form attached
hereto as Exhibit L, as amended by such commercially reasonable changes as
Tenant may reasonably request. In the event that any mortgagee or its respective
successor in title shall succeed to the interest of Landlord, then, this Lease
shall nevertheless continue in full force and effect and Tenant shall and does
hereby agree to attorn to such mortgagee or successor and to recognize such
mortgagee or successor as its landlord. If any holder of a mortgage which
includes the Premises, executed and recorded prior to the date of this Lease,
shall so elect, this Lease and the rights of Tenant hereunder, shall be superior
in right to the rights of such holder, with the same force and effect as if this
Lease had been executed, delivered and recorded, or a statutory notice hereof
recorded, prior to the execution, delivery and recording of any such mortgage.
The election of any such holder shall become effective upon either notice from
such holder to Tenant in the same fashion as notices from Landlord to Tenant are
to be given hereunder or by the recording in the appropriate registry or
recorder’s office of an instrument in which such holder subordinates its rights
under such mortgage to this Lease.



--------------------------------------------------------------------------------



If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant’s
rights hereunder.
16.13 Rights of Ground Lessor
If Landlord’s interest in property (whether land only or land and buildings)
which includes the Premises is acquired by another party and simultaneously
leased back to Landlord herein, the holder of the ground lessor’s interest in
such lease shall enter into a recognition agreement with Tenant simultaneously
with the sale and leaseback, wherein the ground lessor will agree to recognize
the right of Tenant to use and occupy the Premises upon the payment of Annual
Fixed Rent, Additional Rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder, and wherein
Tenant shall agree to attorn to such ground lessor as its Landlord and to
perform and observe all of the tenant obligations hereunder, in the event such
ground lessor succeeds to the interest of Landlord hereunder under such ground
lease.
16.14 Notice to Mortgagee and Ground Lessor
After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord as ground lessee, which
includes the Premises as a part of the leased premises, no notice of a default
from Tenant to Landlord shall be effective unless and until a copy of the same
is given to such holder or ground lessor at the address as specified in said
notice (as it may from time to time be changed), and the curing of any of
Landlord’s defaults by such holder or ground lessor within a reasonable time
after such notice (including a reasonable time to obtain possession of the
premises if the mortgagee or ground lessor elects to do so) shall be treated as
performance by Landlord. For the purposes of this Section 16.14, the term
“mortgage” includes a mortgage on a leasehold interest of Landlord (but not one
on Tenant’s leasehold interest). If any mortgage is listed on Exhibit I then the
same shall constitute notice from the holder of such mortgage for the purposes
of this Section 16.14.
16.15 Assignment of Rents
With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:



--------------------------------------------------------------------------------



a.That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect or upon foreclosure of such holder’s
mortgage and the taking of possession of the Premises, or, in the case of a
ground lessor, the assumption of Landlord’s position hereunder by such ground
lessor.
In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption, by operation of law or otherwise, of Landlord’s obligations
hereunder, but Tenant shall look solely to such seller-lessee, and its
successors from time to time in title, for performance of Landlord’s obligations
hereunder. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser-lessor agrees in a written
non disturbance agreement reasonably acceptable to Tenant to recognize the
rights of Tenant under this Lease, including the right of Tenant to use and
occupy the Premises upon the payment of rent and all other charges payable by
Tenant under this Lease and the performance by Tenant of Tenant’s obligations
under this Lease. For all purposes, such seller lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.
16.16 Status Report and Financial Statements
Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, within fifteen (15) business days after the request of Landlord made
from time to time, will within fifteen (15) business days after such request
furnish to Landlord, or any existing or potential holder of any mortgage
encumbering the Premises or the Building, or any potential purchaser of the
Premises or the Building (each an “Interested Party”) a statement of the status
of any matter pertaining to this Lease, including, without limitation,
acknowledgments that (or the extent to which) each party is in compliance with
its obligations under the terms of this Lease. In addition, Tenant shall deliver
to Landlord, or any Interested Party designated by Landlord, upon Landlord’s
written request given not more than once in any 12-month period, the most recent
audited financial statements of Tenant and any guarantor of Tenant’s obligations
under this Lease, as requested by Landlord, or if Tenant does not have its
financials audited, Tenant shall provide financial statements certified by the
appropriate accounting or finance officer of Tenant, including, but not limited
to, a balance sheet, income statement and cash flow statements which financial
statements shall include sufficient detail and information for Landlord to
assess Tenant’s financial condition. Any such



--------------------------------------------------------------------------------



status statement or financial statement delivered by Tenant pursuant to this
Section 16.16 may be relied upon by any Interested Party.
Landlord shall keep any non-public information provided by Tenant pursuant to
this Section 16.16 confidential, and shall not disclose the same other than
(i) to Landlord’s officers, employees and consultants (or to any of the
Interested Parties) or (ii) to the extent required by applicable law or by any
administrative, governmental or judicial proceeding.
16.17  Self-Help
If Tenant shall at any time fail to make any payment or perform any act which
Tenant is obligated to make or perform under this Lease and (except in the case
of emergency) if the same continues unpaid or unperformed beyond applicable
grace periods, then Landlord may, but shall not be obligated so to do, after ten
(10) days’ notice to and demand upon Tenant, or without notice to or demand upon
Tenant in the case of any emergency, and without waiving, or releasing Tenant
from, any obligations of Tenant in this Lease contained, make such payment or
perform such act which Tenant is obligated to perform under this Lease in such
manner and to such extent as may be reasonably necessary, and, in exercising any
such rights, pay any costs and expenses, employ counsel and incur and pay
reasonable attorneys’ fees. All sums so paid by Landlord and all reasonable and
necessary costs and expenses of Landlord incidental thereto, together with
interest thereon at the Default Interest Rate (as defined in Section 16.21),
from the date of the making of such expenditures by Landlord, shall be deemed to
be Additional Rent and, except as otherwise in this Lease expressly provided,
shall be payable to the Landlord on demand, and if not promptly paid shall be
added to any rent then due or thereafter becoming due under this Lease, and
Tenant covenants to pay any such sum or sums with interest as aforesaid, and
Landlord shall have (in addition to any other right or remedy of Landlord) the
same rights and remedies in the event of the non-payment thereof by Tenant as in
the case of default by Tenant in the payment of Annual Fixed Rent.
16.18 Holding Over
Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to the greater of (y) (i) for the
first thirty (30) days of any such holdover, an amount equal to 125% of the sum
of the Annual Fixed Rent and Additional Rent (including Operating Expenses
Allocable to the Premises and Landlord’s Tax Expenses Allocable to the Premises)
calculated (on a daily basis) at the rate payable under the terms of this Lease
immediately prior to the commencement of such holdover, (ii) during the second
month of any such holdover, an amount equal to 150% of the Annual Fixed Rent and
Additional Rent (including Operating Expenses Allocable to the Premises and
Landlord’s Tax Expenses Allocable to the Premises) calculated (on a daily basis)
at the rate payable under the



--------------------------------------------------------------------------------



terms of this Lease immediately prior to the commencement of such holdover, and
(iii) thereafter during any such holdover period, an amount equal to 200% of the
Annual Fixed Rent and Additional Rent (including Operating Expenses Allocable to
the Premises and Landlord’s Tax Expenses Allocable to the Premises) calculated
(on a daily basis) at the rate payable under the terms of this Lease immediately
prior to the commencement of such holdover, or (x) the fair market rental value
of the Premises; in each case for the period measured from the day on which
Tenant’s hold-over commences and terminating on the day on which Tenant vacates
the Premises. In addition, Tenant shall save Landlord, its agents and employees
harmless and will exonerate, defend and indemnify Landlord, its agents and
employees from and against any and all damages which Landlord may suffer on
account of Tenant’s holdover in the Premises after the expiration or prior
termination of the Term of this Lease; provided, however, Tenant shall not be
liable for indirect or consequential damages suffered by Landlord on account of
any such holding over by Tenant unless such holding over continues for more than
thirty (30) days after the expiration of the Term of this Lease. Nothing in the
foregoing nor any other term or provision of this Lease shall be deemed to
permit Tenant to retain possession of the Premises or hold over in the Premises
after the expiration or earlier termination of the Lease Term. All property
which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as its property or sold or otherwise disposed of
in such manner as Landlord may see fit. If any part thereof shall be sold, then
Landlord may receive the proceeds of such sale and apply the same, at its option
against the expenses of the sale, the cost of moving and storage, any arrears of
rent or other charges payable hereunder by Tenant to Landlord and any damages to
which Landlord may be entitled under this Lease and at law and in equity.
16.19 Entry by Landlord
Landlord, and its duly authorized representatives, shall, upon reasonable prior
notice (except in the case of emergency), have the right to enter the Premises
at all reasonable times (except at any time in the case of emergency) for the
purposes of inspecting the condition of same and making such repairs,
alterations, additions or improvements thereto as may be necessary if Tenant
fails to do so as required hereunder (but the Landlord shall have no duty
whatsoever to make any such inspections, repairs, alterations, additions or
improvements except as otherwise provided in Sections 4.1, 7.1 and 7.2 and
Exhibit B1), and to show the Premises to prospective tenants during the fifteen
(15) months preceding expiration of the Term of this Lease as it may have been
extended (or during the final twentyfour (24) months of the Term if Tenant has
no further extension options) and at any reasonable time during the Lease Term
to show the Premises to prospective purchasers and mortgagees. Landlord agrees
to use commercially reasonable efforts to not unreasonably interfere with
Tenant’s use of the Premises during any such entry into the Premises and to
schedule any such access hereunder during Tenant’s normal business hours and in
the presence of a Tenant representative when feasible, except in



--------------------------------------------------------------------------------



the event of an emergency, and any work in any portion of the Premises then
occupied by Tenant that would interfere with the operation of a first-class
business office (whether due to noise, the creation of dirt or debris, or
otherwise) will be performed after the Building’s normal business hours.
16.20 Tenant’s Payments
Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within ten (10) business days after written
demand by Landlord, and in the case of the non-payment of any such amount,
Landlord shall have, in addition to all of its other rights and remedies, all
the rights and remedies available to Landlord hereunder or by law in the case of
non-payment of Annual Fixed Rent. Unless expressly otherwise provided in this
Lease, the performance and observance by Tenant of all the terms, covenants and
conditions of this Lease to be performed and observed by Tenant shall be at
Tenant’s sole cost and expense. Subject to Tenant’s express rights under Section
7.6 of this Lease, if Tenant has not objected to any statement of Additional
Rent which is rendered by Landlord to Tenant within ninety (90) days after
Landlord has rendered the same to Tenant, then the same shall be deemed to be a
final account between Landlord and Tenant not subject to any further dispute. In
the event that Tenant shall seek Landlord’s consent or approval under this
Lease, then Tenant shall reimburse Landlord, upon demand, as Additional Rent,
for all reasonable costs and expenses, including legal and architectural costs
and expenses, incurred by Landlord in processing such request, whether or not
such consent or approval shall be given.
16.21 Late Payment
If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate (the “Default Interest Rate”)
equal to the lesser of (i) the rate announced by Bank of America, N.A. (or its
successor) from time to time as its prime or base rate (or if such rate is no
longer available, a comparable rate reasonably selected by Landlord), plus four
percent (4%), or (ii) the maximum applicable legal rate, if any. However,
Landlord agrees to waive the late charge due hereunder for the first late
payment by Tenant under this Lease per calendar year, provided that Landlord
receives such payment from Tenant within five (5) business days after written
notice of such delinquency is given to Tenant (provided that if such payment is
not received within the aforesaid five (5) business day period, interest on the
Outstanding Amount



--------------------------------------------------------------------------------



will accrue as of the original Due Date). Such late charge and interest shall be
deemed Additional Rent and shall be paid by Tenant to Landlord upon demand.
16.22 Counterparts
This Lease may be executed in several counterparts, each of which shall be
deemed an original, and such counterparts shall constitute but one and the same
instrument.
16.23 Entire Agreement
This Lease constitutes the entire agreement between the parties hereto,
Landlord’s managing agent and their respective affiliates with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.
16.24 Landlord Liability
Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Building and the rent, insurance proceeds, condemnation awards, and other income
derived therefrom, and Tenant agrees to look solely to such interest for the
satisfaction of any liability of Landlord under this Lease, it being
specifically agreed that neither Landlord, nor any successor holder of
Landlord’s interest hereunder, nor any beneficiary of any Trust of which any
person from time to time holding Landlord’s interest is Trustee, nor any such
Trustee, nor any member, manager, partner, director or stockholder nor
Landlord’s managing agent shall ever be personally liable for any such
liability. This paragraph shall not limit any right that Tenant might otherwise
have to obtain injunctive relief against Landlord or Landlord’s
successors-in-interest, or to take any other action which shall not involve the
personal liability of Landlord, or of any successor holder of Landlord’s
interest hereunder, or of any beneficiary of any trust of which any person from
time to time holding Landlord’s interest is Trustee, or of any such Trustee, or
of any manager, member, partner, director or stockholder of Landlord or of
Landlord’s managing agent, to respond in monetary damages from Landlord’s assets
other than Landlord’s interest in said Building, as aforesaid, but in no event
shall Tenant have the right to terminate or cancel this Lease or to withhold
rent or to set-off any claim or damages against rent as a result of any default
by Landlord or breach by Landlord of its covenants or any warranties or promises
hereunder. In no event shall Landlord ever be liable for any indirect or
consequential damages or loss of profits or the like.
16.25 No Partnership



--------------------------------------------------------------------------------



The relationship of the parties hereto is that of landlord and tenant and no
partnership, joint venture or participation is hereby created.
16.26 Letter of Credit
(A) Concurrently with the execution of this Lease, Tenant shall pay to Landlord
a security deposit in the amount of One Million One Hundred Forty Thousand Three
Hundred Seventy Eight Dollars and Sixty Cents ($1,140,378.60) and Landlord shall
hold the same, throughout the Term of this Lease (including the Extended Term,
if applicable), unless sooner returned to Tenant as provided in this Section
16.26, as security for the performance by Tenant of all obligations on the part
of Tenant to be performed under this Lease. Such deposit shall be in the form of
an irrevocable, unconditional, negotiable letter of credit (the “Letter of
Credit”) provided that cash may be deposited at the Commencement Date for up to
sixty (60) days while Tenant secures the Letter of Credit in conformance with
this Section 16.26. The Letter of Credit shall (i) be issued by and drawn on a
bank reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A or a
comparable rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit J or on another form
reasonably satisfactory to Landlord, (iii) permit one or more draws thereunder
to be made accompanied only by certification by Landlord or Landlord’s managing
agent that pursuant to the terms of this Lease, Landlord is entitled to draw
upon such Letter of Credit, (iv) permit transfers at any time without charge,
(v) permit presentment in Boston, Massachusetts, or by facsimile with
presentation by overnight delivery the next day, and (iv) provide that any
notices to Landlord be sent to the notice address provided for Landlord in this
Lease. Landlord acknowledges that the letter of credit issued by Silicon Valley
Bank simultaneously with the execution of this Lease has been approved by
Landlord. If the credit rating for the issuer of such Letter of Credit falls
below the standard set forth in (i) above or if the financial condition of such
issuer changes in any other material adverse way, Landlord shall have the right
to require that Tenant provide a substitute letter of credit that complies in
all respects with the requirements of this Section, and Tenant’s failure to
provide the same within thirty (30) days following Landlord’s written demand
therefor shall entitle Landlord to immediately draw upon the Letter of Credit.
Any such Letter of Credit shall be for a term of one (1) year and shall in
either case provide for automatic renewals through the date which is sixty (60)
days subsequent to the scheduled expiration of this Lease (as the same may be
extended) or if the issuer will not grant automatic renewals, the Letter of
Credit shall be renewed by Tenant each year and each such renewal shall be
delivered to and received by Landlord not later than thirty (30) days before the
expiration of the then current Letter of Credit (herein called a “Renewal
Presentation Date”). In the event of a failure to so deliver any such renewal
Letter of Credit on or



--------------------------------------------------------------------------------



before the applicable Renewal Presentation Date, Landlord shall be entitled to
present the then existing Letter of Credit for payment and to receive the
proceeds thereof, which proceeds shall be held as Tenant’s security deposit,
subject to the terms of this Section 16.26. Any failure or refusal of the issuer
to honor the Letter of Credit shall be at Tenant’s sole risk and shall not
relieve Tenant of its obligations hereunder with regard to the security deposit.
Upon the occurrence of any default of Tenant, Landlord shall have the right from
time to time without prejudice to any other remedy Landlord may have on account
thereof, to draw on all or any portion of such deposit held as a Letter of
Credit and to apply the proceeds of such Letter of Credit or any cash held as
such deposit, or any part thereof, to Landlord’s damages arising from such
default on the part of Tenant under the terms of this Lease. If Landlord so
applies all or any portion of such deposit, Tenant shall within seven (7) days
after notice from Landlord deposit cash with Landlord in an amount sufficient to
restore such deposit to the full amount stated in this Section 16.26. While
Landlord holds any cash deposit Landlord shall have no obligation to pay
interest on the same and shall have the right to commingle the same with
Landlord’s other funds. Neither the holder of a mortgage nor the Landlord in a
ground lease on property which includes the Premises shall ever be responsible
to Tenant for the return or application of any such deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such deposit shall have
been received in hand by such holder or ground Landlord.


(B) If Tenant satisfies the Reduction Condition as of the applicable Reduction
Review Date, as such terms are hereinafter defined, then, upon written request
of Tenant, the amount of the Letter of Credit shall be reduced to (i) Eight
Hundred Fifty Five Thousand Two Hundred Eighty Three Dollars and Ninety Five
Cents ($855,283.95) if, as of the expiration of the first full Rent Year no
monetary or material non-monetary Event of Default by Tenant has occurred, and
(ii) Five Hundred Seventy Thousand One Hundred Eighty Nine Dollars and Thirty
Cents ($570,189.30) if, as of the expiration of the second full Rent Year no
monetary or material non-monetary Event of Default by Tenant has occurred. In no
event shall the Letter of Credit have automatic reduction provisions. Upon
Tenant’s satisfaction of the Reduction Condition(s), Landlord shall authorize
Tenant and the Letter of Credit issuer to amend or replace the existing Letter
of Credit, at Tenant’s option and at Tenant’s sole cost and expense, in
accordance with the reduced amounts set forth in this Section 16.26(B).


(C) Tenant not then being in default and having performed all of its obligations
under this Lease in all material respects, including the payment of all Annual
Fixed Rent, Landlord shall return the deposit, or so much thereof as shall not
have theretofore been applied in accordance with the terms of this Section
16.26, to Tenant on the expiration or earlier termination of the term of this
Lease (as the same may have been extended) and surrender possession of the



--------------------------------------------------------------------------------



Premises by Tenant to Landlord in the condition required in the Lease at such
time.


16.27 Electronic Signatures
The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature.  Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.


16.28 Reserved
16.29 Governing Law
This Lease shall be governed exclusively by the provisions hereof and by the law
of The Commonwealth of Massachusetts, as the same may from time to time exist.
16.30 Payment of Litigation Expenses
In the event of litigation or other legal proceeding between Landlord and Tenant
relating to the provisions of this Lease or Tenant’s occupancy of the Premises
or in connection with any bankruptcy case, the losing party shall, upon demand,
reimburse the prevailing party for its reasonable costs of prosecuting and/or
defending such proceeding (including, without limitation, reasonable attorneys’
fees).


16.31 Waiver of Trial by Jury
To induce Landlord to enter into this Lease, the Tenant hereby waives any right
to trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.


ARTICLE XVII.
Tenant Signage
17.1 Definitions.
The following terms have the meanings herein set forth for all purposes under
this Lease, and capitalized terms used in the following definitions which are
not elsewhere defined in this Lease are defined in this Section 17.1:



--------------------------------------------------------------------------------



A.“Building Signage” means one (1) “blade” identification sign with Tenant’s
name and logo on the exterior façade of the Building.
B."Lobby Signage" means one (1) non-exclusive sign with Tenant’s name to be
located on the main lobby directory signage listings.
C.“Premises Signage” means Building-standard identification sign with Tenant’s
name on the entry of the Premises.
D.“Signage Appearance Standards” means that the finished appearance, taking into
account the applicable Signage Factors, (i) shall be of high quality and have a
tasteful presentation which is aesthetically compatible and harmonious with the
architectural elements of the Building and the Complex, (ii) shall not interfere
with Landlord’s ability to use, operate, maintain and manage the Building in a
first-class manner similar to other office buildings in similar locations, with
similar types of tenants, and (iii) shall comply in all respects with any
historic preservation restriction applicable to the Building.
E.“Signage Factors” means the design, size, materials, quality, method of
attachment, coloring and location of the signage.
F.“Tenant’s Signage” means that the Building Signage, the Lobby Signage and the
Premises Signage.
17.2 Signage.
A.Landlord shall provide and install, at Landlord’s expense, letters or numerals
on the main entrance door to the Premises to identify Tenant’s name and Building
address; all such letters and numerals shall be in the building standard
graphics and no others shall be used or permitted on the Premises.  In addition,
Tenant shall have the right, at its sole cost and expense and subject to
Landlord’s right to reasonably approve all graphics, to install letters or
numerals on all other entrance doors to the Premises to identify Tenant’s name
and Building address and that of its permitted subtenant or any other permitted
occupant of the Premises.
B.Tenant shall have the right, at its sole cost and expense, to design and
install the Building Signage, subject to applicable zoning requirements,
applicable laws, any historic preservation restrictions or requirements in
connection with the Historic Tax Credits, and to Tenant obtaining all necessary
permits and approvals therefor (Landlord hereby agreeing to cooperate with
Tenant, at no cost or expense to Landlord, in Tenant’s obtaining of such permits
and approvals). The location of the Building Signage and the final design
thereof shall be subject to Landlord’s approval, which shall not be unreasonably
withheld or delayed.
C.Landlord shall provide and install, at Landlord’s expense, the Lobby Signage
with Landlord’s building standard letters, numerals and graphics.



--------------------------------------------------------------------------------



D.Tenant’s Signage shall satisfy, as determined by Landlord in Landlord’s
reasonable discretion, the Signage Appearance Standards in all respects.
E.The installation and maintenance of Tenant’s Building Signage shall be at the
sole cost and expense of Tenant except that Landlord shall be responsible for
the costs of any structural supports or modifications required for the Building
to affix the Building Signage to the Building.  Landlord shall not be liable or
responsible to Tenant for any damage to Tenant’s Signage unless resulting from
the negligence or willful misconduct of Landlord or any of the Landlord Parties
and subject to the provisions of Section 13.14 of this Lease; provided, however,
that Landlord, at Tenant’s sole cost and expense and with Tenant’s prior written
approval (which such approval shall be deemed granted if Tenant fails to respond
to Landlord’s request within five (5) business days after delivery), shall
maintain the Tenant’s Signage and repair any damage to Tenant’s Signage.  Tenant
agrees to pay Landlord as Additional Rent the actual and reasonable cost of any
such maintenance and repairs within thirty (30) days after delivery by Landlord
of a bill therefor.
F.The rights provided to Tenant under this Section 17.2 are personal to Tenant
and may not be transferred or assigned. 
G.Upon the expiration or earlier termination of this Lease, Tenant shall remove
all (and at any time prior thereto Tenant may remove any) of Tenant’s Signage at
Tenant’s sole cost and expense (exclusive of any main lobby directory sign
listings of Tenant which shall be removed by Landlord) and shall, at Tenant’s
sole cost and expense, restore any damage to the Building caused by such
removal.
H.If necessary or advisable in connection with maintenance, repairs or
construction, Landlord may, at Tenant’s cost and expense, temporarily cover or
remove Tenant’s Signage for the reasonable duration of the subject work and
Landlord will be responsible to repair any damage to Tenant’s Signage caused by
Landlord’s performance of such maintenance, repairs or construction. 




[Remainder of Page Intentionally Blank]





--------------------------------------------------------------------------------



EXECUTED as a sealed instrument in two or more counterparts by persons or
officers hereunto duly authorized on the Date set forth in Section 1.2 above.


LANDLORD:


BEACON NORTH VILLAGE, LLC




By: /s/ Raymond J.Ciccolo________
Name: Raymond J. Ciccolo________
Title: President__________________


TENANT:


X4 Pharmaceuticals, Inc., a Massachusetts corporation




By:  /s/ Adam Mostafa 


Name: Adam Mostafa 


Title: Chief Financial Officer 


Hereunto duly authorized















--------------------------------------------------------------------------------



1